Case 2:19-cv-11272-GAD-

 

AO 24]
(Rev. 06/13)

PETITION UNDER 28 U.S.C, § 2254
HABEAS CORPUS BY A PERSON IN

 

United States District Court Distric

 

S ECF,No. | AY /30/19 Page 1 of 55 ep
Cc

Case:2:19-cv-41272

Judge: Drain, Gershwin A.

MJ: Stafford, Elizabeth A.

Filed: 04-30-2019 At 09:21 AM
HC ONUMONU VS DAVIS (RB)

 

Name (under which you were convicted):

Nosakhare N. Onumonu

Docket or Case No.: |
2:19-cy-10438
-BAF-SDD

 

Place of Confinement: Tonia Correctional Facility
1576 w. Bluewater Hwy, Ionia, MI. 48846

Prisoner No.:

303121

 

 

Petitioner include the name under which you were convicted}

Nosakhare N. Onumonu ¥,

Respondent (authorized person having custody of petitioner)

John Davis

 

Dana Nessel

 

The Attorney General of the State of.

 

 

PETITION

1. (a) Name and location of court that entered the judgment of conviction you are challenging:

Circuit Court Wanye County Frank Murphy Hall of Justice

{b) Criminal docket or case number (if you know): 1 2-Q00-687~01-fh

2. (a) Date of the judgment of conviction (if you know):

(b) Date of sentencing:

August 21st, 2015

fad

Length ofsentence: Life without Parole

4, In this case, were you convicted on more than one count or of more than one crime? (*) Yes (3

1441 st. Antoine Detroit, Mi. 48226

July 27th,

2015

5. Identify all crimes of which you were convicted and sentenced in this case:

count 1l- Felony Murder and count 2- First Degree Murder

6. (a) What was your plea? (Check one)

(D X_ Not guilty (3)
(2) ___ Guilty (4)

Nolo contendere (no contest)

___Insanity plea

 
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.2 Filed 04/30/19 Page 2 of 55

AO 241 Page 2
(Rev. 06/13)

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to?

(c) If you went to trial, what kind of trial did you have? (Check one)

(%) Jury () Judge onty

7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
( } Yes X) No

8. Did you appeal from the judgment of conviction?
(X) Yes {} No

9. H you did appeal, answer the following:

(a)Nameofcourt: Trial Court / Court of Appeals

(b) Docket or case number (if you know): _ 12-000687-01-fh- / 329100

(c)Result: Denied in part, Granted in part / Appeal Denied

{d) Date of result (if you know): July 28th, 2016 / July 13th, 2017

(e) Citation to the case (if you know):
(f) Grounds raised: a. Sufficiency of evidence. b.Ineffective Assistance

 

 

of Counsel. C. Invalid Sentence. d. Double Jeopardy./ 1-Speedy

Trial, 2-Circuit Court Abused of Discrection. 3-Jurisdictional

 

Default. 4-Suppression of Evidence. _5-Sufficiency of _evidence.

6-Identification. 7-Cinther --hearing., -—8-Great -Weight—of— evidence.

(g) Did you seek further review by a higher state court?
if yes, answer the following:

(1) Name ofcourt: Michigan Supreme Court

(2) Docket or case number (if you know): 156834

(3) Result: Denied

(4) Date of result (ifyouknow); February 4th, 2019

2
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.3 Filed 04/30/19 Page 3 of 55

AQ 24]
(Rev. 06/13}

(5) Citation to the case (if you know):

(6) Grounds raised:

 

l-speedy trial. 2-abuse of discrection.

Page 3

3~jurisdictional default. 4-identification. 5-sufficiency

of evidence. 6-Ginther hearing. 7-new trial. 8-evidentiary

hearing. 9-court of appeals err of concession.

 

(h) Did you file a petition for certiorari in the United States Supreme Court?

answer the following:
(1} Docket or case number (if you know):

(2} Result:

(3) Date of resuit (if you know):

(4) Citation to the case (if you know):

{ } Yes &) No ifyes,

Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions

() Yes

concerning this judgment of conviction in any state court?

If your answer to Question 10 was "Yes," give the following information:

(a)

(1} Name of court:

(2) Docket or case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:

(5) Grounds raised:

&) No

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

() Yes () No

(7) Result:

(8) Date of result (if you know):

 
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.4 Filed 04/30/19 Page 4 of 55

AO 241
(Rev, 10/07)

(b) If you filed any second petition, application, or motion, give the same information:

(1) Name of court:

Page 4

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

L] Yes [J] No
(7) Result:

 

(8) Date of result (if you know):

 

(c) If you filed any third petition, application, or motion, give the same information:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing Gf you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.5 Filed 04/30/19 Page 5 of 55

AQ 241 Page 5
(Rev. 06/13)

(b) If you filed any second petition, application, or motion, give the same information:

(1) Name of court:

(2) Docket or case number (if you know): 7 -
(3) Date of filing (if you know):

(4) Nature of the proceeding:
(5) Grounds raised: -

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
() Yes () No
(7) Result:
(8) Date of result (if you know):
(c) If you filed any third petition, application, or motion, give the same information:
(1) Name of court:
(2) Docket or case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:
(5) Grounds raised:

 
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.6 Filed 04/30/19 Page 6 of 55

AQ 241 Page 6
(Rev. 06/13)

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
() Yes () No

(7) Result:

(8) Date of result (if you know):

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

or motion?
(1) First petition: {) Yes {} No
(2) Second petition: {) Yes () No
(3) Third petition: (} Yes {(} No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

i2. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE: speedy trial (please see attached pages 1-3) _

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim. }:

 

 

(b) If you did not exhaust your state remedies on Ground One, explain why:

 

 
(d) Post-Conviction Proceedings:

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.7 Filed 04/30/19 Page 7 of 55

AO 241
(Rev. 06/13)

Direct Appeal of Ground One:

(i) [f you appealed from the judgment of conviction, did you raise this issue?

(2) If you did not raise this issue in your direct appeal, explain why:

Page 7

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

"YY Yes &}) No

(2) If your answer to Question (d}(1) is "Yes," state:

Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):

Date of the court's decision:

(3) Did you receive a hearing on your motion or petition?
(4) Did you appeal from the denial of your motion or petition?

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?

(6) [f your answer to Question (d)(4) is "Yes," state:

(} Yes

(}) Yes

Name and location of the court where the appeal was filed:

Docket or case number (if you know):

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(7) If your answer to Question (d)(4} or Question (d)(5) is "No," explain why you did not raise this issue:

 
 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.8 Filed 04/30/19 Page 8 of 55

AO 241 Page 8
(Rev. 06/13}

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:

GROUND TWO:

Abuse of Discrection - Jurisdictional Default
(please see attached pages 3-5)

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

(b) If you did not exhaust your state remedies on Ground Two, explain why:

{c) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? (x) Yes ( } No

(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
(} Yes {x} No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

Docket or case number (if you know):

Date of the court's decision:
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.9 Filed 04/30/19 Page 9 of 55

AQ 241 Page 9
(Rev. 06/13)

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? () Yes {) No
(4) Did you appeal from the denial of your motion or petition? () Yes {}) No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue inthe appeal? () Yes (} No
(6) If your answer to Question (d)(4) is "Yes," state:
Name and location of the court where the appeal was filed:
Docket or case number (if you know):

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

{e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two :

GROUND THREE:

Jurisdictional Default- Invalid Sentence

(please see attached page 5)

(a) Supporting facts (Do not argue or cite law. just state the specific facts that support your claim.):

 
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.10 Filed 04/30/19 Page 10 of 55

AO 24] Page 10
(Rev, 06/13)
(b) If you did not exhaust your state remedies on Ground Three, explain why:
(c} Direct Appeal of Ground Three:

(1) If you appealed from the judgment of conviction, did you raise this issue? (x) Yes () No
(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

(x) Yes () No

(2) If your answer to Question (dl) is "Yes," state) post conviction new trial motion

Type of motion or petition: motion to correct invalid sentence

Name and location of the court where the motion or petition was filed: trial court
Wayne County Circuit Court Bo

 

Docket or case number (if you know): 12-000687-01-FH

Date of the court's decision: July 28th, 2016

Result (attach a copy of the court's opinion or order, if available): Granted/Denied

(3) Did you receive a hearing on your motion or petition? (%) Yes (} No
(4) Did you appeal from the denial of your motion or petition? {x) Yes () No

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue inthe appeal? = (x) Yes {} No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

Michigan Court of Appeals/Michigan Supreme Court

Docket or case number (if you know): 329100/156834

Date of the court's decision. July 13th, 2017/February 4th, 2019

Result (attach a copy of the court's opinion or order, if available): Denied/Denied

 

 
 

 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.11 Filed 04/30/19 Page 11 of 55

AO 241 Page 11
(Rev. 06/13)
(7) If your answer to Question (d}(4) or Question (d)(5) is "No," explain why you did not raise this issue:
(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three:

GROUNDFOUR: Identification- (please see attached pages 6-7) —

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

(b) If you did not exhaust your state remedies on Ground Four, explain why:

(c} Direct Appeal of Ground Four:
(1) ff you appealed from the judgment of conviction, did you raise this issue? (x) Yes ( } No

(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
{) Yes &) No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:
 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.12

AQ 24]
(Rev. 06/13)

Name and location of the court where the motion or petition was filed:

(3) Did you receive a hearing on your motion or petition?

(4) Did you appeal from the denial of your motion or petition?

(5) [f your answer to Question (d)(4) is "Yes." did you raise this issue in the appeal?

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

 

(e}

have used to exhaust your state remedies on Ground Four:

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

Filed 04/30/19 Page 12 of 55

Page 12
*

AO 241
(Rev. 06/13)

13.

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.13 Filed 04/30/19 Page 13 of 55

Grounds 5-8 see attached pages 7-9

Page 13
Please answer these additional questions about the petition you are filing:
(a} Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? (x) Yes ( } No
If your answer is "No," state which grounds have not been so presented and give your reason(s) for not
presenting them:
(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? () Yes (9 No

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available.

 

 

Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? {) Yes (x} No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised.
.

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.14 Filed 04/30/19 Page 14 of 55

 

 

AQ 241 Page 14
{Rev. 06/13)
16. Give the name and address, if you know, of each attomey who represented you in the following stages of the
judgment you are challenging:
3rd exam- Mark Brown
(b) At arraignment and plea: Wyatt harris- Mark Brown
(c) At trial: Mark Procida
(d) At sentencing: Mark Procida
(e) On appeal: Erin Johnson-Bevel
(f) In any post-conviction proceeding: Erin Johnson-Bevel
(zg) On appeal from any ruling against you in a post-conviction proceeding: Erin Johnson-Bevel
17. Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? () Yes {x) No
(a) If so, give name and location of court that imposed the other sentence you will serve in the future:
(b) Give the date the other sentence was imposed:
(c) Give the length of the other sentence:
(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? () Yes () No
18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.15 Filed 04/30/19 Page 15 of 55

AO 241 Page 15
(Rev. 06/13)

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in

part that:

el) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B} the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

15
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.16 Filed 04/30/19 Page 16 of 55

AO 24] Page 16
(Rev, 06/13)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief: Vacate Sentence and Overturn
Conviction. Order Ginther Hearing for ‘claim of Ineffective Counsel,

New Trial, or whatever this Court finds: what t Just relief is due.

or any other relief to which petitioner may be entitled,

DECLARATION OF SERVICE SUBMITTED BY: pp Senet oe

tans (

 

The petitioner certify under 28
USC 1746 that a copy of this

document was served to. all

i - Apart BADR -
parties by U.S. Mail. DATED: Ay ‘ 9014

16
+

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.17 Filed 04/30/19 Page 17 of 55

GROUNDS FOR PETITION 1-8
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.18 Filed 04/30/19 Page 18 of 55

GROUND ONE: Mr. Onumonu was denied due process of law under the sixth,
fifth, and fourteenth Amendment to the United States Constitution, where
the Trial Court violated his right to a speedy trial and unlawfully
retained him, and the appellate court shifted the burden of proof claiming
due to Mr. Onumonu failing to assert his right to a speedy trial after

1,343 days elapsed,

SUPPORTING FACTS:

On September 22nd, 2011, Mr. Onumonu was granted parole for an unrelated
conviction by the MDOC, with the release date February 9th, 2012.

On December 30th, 2011, Mr. Onumonu was arraigned on a 1999 cold case
homicide charge for the counts of 1- Felony Murder, 2- First Degree Murder,
and 3- Receiving/Concealing stolen property- motor vehical by the Wayne
County Prosecutor's office.

On January 19th, 2012, 36th District Court Magistrate Judge Ronald
Giles, held a preliminary examination dismissing counts 1 & 2, binding
Mr. Onumonu over on count 3.

From January 26th, 2012, until April 26th, 2012, where Circuit Court
Judge Daniel Hathaway remanded the case back to the District Court, refused
to grant defenses motion to dismiss count 3 as statutorily time barred
to allow the state to prepare a memcrandum of law, to keep Mr. Onumsonu
from being paroled,

June 15th, 2012, after remand from Circuit Court, dismissed counts
1 & 2 against Mr. Onumonu at second preliminary examination hearing. The
State asked for a stay to take an appeal to keep Mr. Onumonu from being
paroled. Court granted stay, and gave a 21 day filing deadline for May

20th, 2012.
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.19 Filed 04/30/19 Page 19 of 55

May 18th, 2012, state filed a renewed motion to remand instead of an
appeal as of right. All court proceedings came to a halt. On August Ist,
2012, Mr. Onumonu sent a letter to the Michigan Reformatory Correctional
Facility'’s records office, requesting a detainer check and a 180 day notice
to be sent to the Wayne county prosecutor,

On August 21st, 2012, during a hearing for removal of counsel in pro-
per, before 36th District court, Mr. Onumonu made a challenge to his
detainment on the record concerning no charges against him. There was
no appearance for the state,

On November 13th, 2012, after months of no progress in or by the court,
Mr. Onumonu sought relief by way of a state habeas corpus, filed to the
Circuit Court Judge Daniel Hathaway, challenging his unlawful detainment.
The court ignored the filing, and failed to respond or rule.

On December 11th, 2012, Mr. Onumonu, filed in pro-se a motion to
dismiss, to dissolve the stay, to dismiss the states appeal, and to waite
awaited counsel before Circuit Court Judge Daniel Hathaway to obtain his
liberty. On January 3rd, 2013, all motions were denied but one, motion
to waive awaited counsel,

March 22nd, 2013, Judge Hathaway granted the states December 7th, 2012
appeai of District Courts decision to dismiss, and reinstated First Degree
Murder charge. Defense requested a stay to appeal.

From March 22nd, 2013 through December 2nd, 2013 were months of stays
on appeal. In same month, Mr. Onumonu was transfered from Michigan
Reformatory facility to Cotton correctional facility. On April 5th, 2014,
by way of letter, Mr. Onumonu requested a copy of any detainer holds,
and a copy of a 180 day notice to the Cotton facility's records office.

On April 20th, 2014, Mr. Onumonu filed a grievance in an attempt to
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.20 Filed 04/30/19 Page 20 of 55

gain the above requested documents. On April 30th, 2014, records supervisor
Valerie Lashley, responded to the grievance and produced a copy of a
detainer dated 8-1-12, and a 180 day notice to the prosecutor dated April
30th, 2014,

It is olearly established that Mr. Onumonu was unlawfully retained
by the Circuit court Judge Daniel Hathaway, and Mr. Onumonu did attempt
to assert his right to a speedy trial, and the Court of Appeals err in

its decision.

GROUNDS 2: Mr. Onumonu was denied due process of law under the Fifth and
Fourteenth Amendment to the United States Constitution, when the lower
courts allowed the state to circumvent the appellate procedure by appealing
a Magistrates decision through means of a motion to Amend the Information,
rather than a formal Appeal by right on two occasions, and blatantly
disregarding the jurisdictional default to ultimately abuse its discrection

by replacing its own opinion for that of a magistrates.

SUPPORTING FACTS:

On January 19th, 2012, District Court Magistrate Judge Ronald Giles,
dismissed counts 1- felony murder and 2- first degree murder against Mr.
Onumonu, at preliminary examination, but bound him over on count 3-
receiving and concealing stolen property.

On January 26th, 2012, Mr. Onumonu was arraigned on count 3 before
Circuit court Judge Daniel Hathaway. Due to this case deriving from 1999,

defense motion to dismiss count 3 as statutorily timed barred. Court denied
defense motion.

rp ot.
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.21 Filed 04/30/19 Page 21 of 55

On February 3rd, 2012, the state filed a motion to amend the
information, and the defense again filed a motion to dismiss count 3 as

time barred. Court again denied defense motion.

On April 26th, 2012, the Circuit court held a hearing on the states
motion to amend the information, rather than an appeal by right, dismissed
count 3 as time barred, then granted states motion to amend, remanding
the case back before the District court.

On June 15th, 2012, District court held a second prelim after states
motion to amend. Again District court dismissed counts 1 & 2, The state
then ask for a stay to take an appeal. Court granted stay and gave a July
20th, 2012 filing deadline, 21 days.

On July 18th, 2012, the state filed a Renewed motion to amend the
information after remand to add charges of first degree murder and felony
murder, rather than an appeal.

On October 29th, 2012, the prosecutor Micheal Reynolds, and Circuit
court Judge Daniel Hathaway met in the judges chambers to form a new
appealing filing deadline, by authorizing the states motion to amend the
order of remand back to the District court without any present
representation on Mr. Onumonu's behalf.

On November 16th, 2012, District court responded with an order
clarifying Onumonu's motion to dismiss counsel being granted, and the
States motion to stay pending an appeal had been granted. The Cireuit
court than authorized the state to use this response as a new formal filing
appeal deadline.

On December 7th, 2012, the state then filed an appeal of the June 15th,
2012, magistrates decision dismissing count 1 & 2.

On March 22nd, 2013, Circuit court Judge Daniel Hathaway heard arguments
 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.22 Filed 04/30/19 Page 22 of 55

on states newly appeal of District courts dismissal. Court granted appeal,
then replaced its cpinion for that of the District courts, ultimately

finding District court abused his discrection, to reinstate first degree
murder count.

It is clear that the Circuit court assisted in the violation of Mr.
Onumonu's rights by allowing the state to circumvent the appellant process,
then abused its discrection by replacing its opinion for that of a

magistrates.

GROUNDS 3: Mr. Onumonu was denied Due Process Of Law under the Fifth and
Fourteenth Amendment to the United States Constitution, where the lower

Courts allowed him to stand trial for the charge of felony murder, that

had not been formally reinstated nor formally reindicted.

SUPPORTING FACTS:

On June 15th, 2012, District court Magistrate Judge Ronald Giles,
dismissed count 1- Felony murder and 2- First degree murder for the second
time at the remanded preliminary examination. After the Circuit allowed
the state to circumvent the appeal procedure addressed in grounds 2, the
State filed a formal appeal.

On March 22nd, 2013, Circuit court Judge Daniel Hathaway granted the
states appeal of the District courts dismissal, then reinstated the charge
of first degree murder. Court then signed the written order on same day.

On July 20th, 2015, Mr. Onumonu stood trial for the count I!I- felony

murder which had never been reinstated. Mr. Onumonu was ultimately found
guilty of the theory of felony murder and first degree murder,

It is clear that Mr. Onumonu's rights had been violated when he stood

trial for a charge that had not been reinstated.
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.23 Filed 04/30/19 Page 23 of 55

GROUNDS 4: Mr. Onumonu was denied Due Process of Law under the Fourteenth

Amendment to the United States Constitution, where the lower courts allowed
the suggestive and unnecessary in-court identification, rather than a

photographic line up.

SUPPORTING FACTS:

In 1999, the states witness Gwendoln Gardner described a black male
riding with the victim 9 hours prior to the crime. This witness identified
a composite sketch of a suspect.

On January 19th, 2012, during the preliminary examination hearing before
District Magistrate Judge Ronald Giles, Mr. Onumonu was singly shown to
this witness Gwendolyn Gardner.

During this preliminary examination, Ms. Gardner was asked to describe
the man she saw. Her description of the man did not match Mr. Onumonu,
and the charges were dismissed.

After years of delays, the original sketch Ms. Gardner identified in
her 1999 statement appeared, and she was asked to give an identification
of this sketch before District court on January 29th, 2015. At same
hearing, Ms. Gardner Identified sketch as the sketch she was shown at
original prelim, but was not, then Identified Mr. Onumonu as the person
who “looks like the man" she saw with Ms. Klocek, the victim in this case.

On July 25rd, 2015, Ms. Gardner testified at Mr. Onumonu's trial and
identified him as "he appears to be the gentleman the defendant there”.
On cross examination, she identified him as * looking similar to the man”.

It had been 13 years from her original description when Mr. Onumonu
was shown to Ms. Gardner, during the initial prelim, then an initial 3

years after seeing Mr. Onumonu before she made a half identification.
 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.24 Filed 04/30/19 Page 24 of 55
The state failed or intentionally did not arrange a photographic line
up prior to the original prelim knowing it could and would result in a
Wisidentification, This tatic by the state was unethical and violated

Mr, Onumonu's rights to due process.

GROUNDS 5: Mr. Onumonu was denied Due Process of the Law under the Fifth
and Fourteenth Amendment to the United State Constitution, when the lower
courts upheld the conviction of Mr. Onumonu where the evidence presented

was insufficient to sustain a felony murder/first degree conviction.

SUPPORTING FACTS:

On July 20th, 2015, Mr. Onumonu stood trial for count l-felony murder
and count 2-first degree murder, The evidence presented was alt
circumstantial.

The state presented an annual tax earning form without an actual date
to substantiate Mr. Onumonu's place of employment around the day and tise
of the crime, and to connect him to a glove that was alleged to be
recovered from Ms. Klocek's car two days after the crime, and that Mr.

Onumonu's DNA along with an unidentified males DNA was in or on this glove,

The state also presented the witness Ms. Gwendolyn Gardner, who was
eddressed in grounds 4. Finally, the state made mention that Ms. Klocek
never left her peruse and that it was never recovered.

The states case lacked any witness to the murder its self, they also
lacked any tangible evidence linking Mr. Onumonu to the homicide scene
or to any robbery or abduction of Ms. Klocek. It is clear that this verdict
was arrived at by mere speculation and has caused a serious miscarriage

of justice.
 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.25 Filed 04/30/19 Page 25 of 55
GROUNDS 6: Mr. Onumonu was denied Due Process Of Law under the Fifth and
Fourteenth Amendment to the United States Constitution, when the appeals
court supported the lower courts denial of his request of a Ginther hearing
to establish the factual predicate claim of Ineffective Assistance of

counsel,

SUPPORTING FACTS:

Appointed Trial counselor Mark Procida, violated Mr. Onumonu's right
to present a defense, when he decided to offer no defense on Mr. Onumonu's
behalf without Mr. Onumonu's consent to do so in ae very highly
circumstantial case.

Despite Mr. Onumonu's request for witnesses, trial counsel decided
not to call them, Knowing they could establish Mr. Onumonu's alternate
theory. Trial counselor also convinced Mr. Onumonu not to take the stand
by fraudulent information.

Trial counselor refused to challenge the admission of the
identification, refused to challenge the admission of the gleves chain
of custody, failed to object to the submission of the states suggestive
use of a sketch and refused to obtain certain documents to discredit the
States theory.

It is clear the lower courts violated Mr. Onumonu's right to substantiate
an ineffective assistance of counsel claim by denying him a Ginther

hearing.

GROUNDS 7: Mr. Onumonu was denied Due Process of the Law under the
Fourteenth Amendment to the United States Constitution, when the lower

courts denied him a full separate evidentiary hearing on the keviar glove.
 

 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.26 Filed 04/30/19 Page 26 of 55

SUPPORT FACTS:

On July 20th, 2015, Mr. Onumonu in pro-se, presented argument on his
motion to suppress evidence during the pretrial hearing before trial
Circuit court Judge Alexis Glenndening.

Circuit court Judge incorrectly denied his motion to suppress as a
pretrial issue, abusing her discretion by not allowing a full evidentiary
hearing despite acknowledging this requirement.

It is clear this denial by the lower courts is a violation of Mr.

Onumonu's right to due process.

GROUNDS 8: Mr. Onumonu was denied Due Process of Law under the Fourteenth
Amendment to the United States Constitution, when the court of appeals

mischaracterized Mr. Onumonu's argument of the evidence as a concession.

SUPPORTING FACTS:

The Court of Appeals made a highly palpable error stating that Mr.
Onumonu concedes that Gardners identification and the DNA of the kevlar
glove supports an inference that he was in Ms. Klocek's vehical.

Mr. Onumonu has never and will never ever concede to such a thing
knowing he was framed. This is a deliberate attempt by the Appeals court
to hinder any futher challenges that are necessary to prove his innocence.

It is clear this statement violates Mr. Onumonu's right to due process.
 

 N Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.27 Filed 04/30/19 Page 27 of 55

THIRD JUDICIAL CIRCUIT COURT CRIMINAL DIVISION
COUNTY OF WAYNE
STATE OF MICHIGAN

STATE OF MICHIGAN HON. KEVIN 7.COX
Case No. 12-000687-01-FH

NOSAKHARE ONUMONU

i
i

OPINION AND ORDER REGARDING MOTION FOR A NEW TRIAL AND TO
CORRECT AN INVALID SENTENCE
Ata session of Court held at the Frank Murphy Hall of Justice
in the City of Detroit, Wayne County, Michigan
on: July 28, 2016

This matter is before the Court on Defendant's motion for a new trial, MCR 6.431, and to correct
an invalid sentence. MCR 6.429. Both parties submitted pleadings and presented oral argument.
The Court has reviewed the pleadings, court tile, and transcripts in this matter. For the reasons
stated below, Defendant’s motion for a new tial, including his request for a Ginther hearing. is
DENIED. Defendant's request to correct an invalid sentence is GRANTED.

Background
Fotlowing a jury trial, Defendant was convicted of first-degree premeditated murder, MCL
750.316(1)(a). and first-degree felony murder. MCL 750.316(1)(b), for the March 2, 1999 kalling
of Helen Klocek. Mrs. Klocek’s body was found the evening of March 2, 1999 in an alley. The
medical examiner determined that Mrs, Klocek’s death was a homicide caused by manual
strangulation and blunt force trauma.

In the early afternoon of March 2, 1999 Gwendolyn Gardner was driving on Joy Road and
observed Mrs. Klocek driving slowly on Joy Road with an African American male in the
passenger seat. lhe passenger apncared to be instructing Mrs. Ktocek where to go. Ms. Gardner
reported her observations to the Detroit Police after hearing about Mrs. Klocek’s death on the
news. In March 1999, she worked with an officer to create a sketch of the man she saw with
Mrs. Klocek. At trial, she identified the Defendant as the man that she saw in the vehicle with
Mrs. Klocek.

A few days after the murder, Mrs. Klocek’s vehicle was found abandoned ina parking lot. In
March 1999, Officer David Babcock of the Detroit Police Department collected evidence from
the vehicle, including a Kevlar glove, which was found in the back seat. The glove smelled like
gasoline. The driver’s seat in Mrs. Klocek’s vehicle had been set on fire, but the fire burned out
before consuming the entire car.

 
 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.28 Filed 04/30/19 Page 28 of 55

The Kevlar glove was subsequently tested for DNA. Two sets of DNA were discovered on the
glove. Detendant was the major DNA donor. The second set of DNA could not be identified.

Tne Kevlar glove was the same type of glove used by PDC Glass Company, which Defendant
worked for in 1999. PDC Glass Company was located in the vicinity where Mrs. Klocek was
last seen, Defendant also lived in close proximity to where Mrs. Klocek’s vehicle was found.
burned and abandoned

In 2012, Defendant was charged with premeditated murder, felony murder, and recetving and
concealing stolen property. A preliminary exam was held on January 19, 2012, Following the
exam, the district court dismissed both murder charges. The district court found that the
prosecutor failed to demonstrate a nexus between Defendant and the murder. At the preliminary
exam, Ms. Gardner was unable to recall the appearance of the man she saw in the car with Mrs.
Kiocek. Defendant was bound over to the circuit court on the receiving and concealing stolen
property charge.

On April 26, 2012 the circuit court remanded the matter back to the district court to take
additional evidence regarding the murder charges. The district court was to take testimony from
the sketch artist who, in March 1999, met with Ms. Gardner and based on her observation,
created a sketch of the man she saw with Mrs. Klocek. The district court was also to take
evidence of Defendant's mug shot from 1999. The circuit court dismissed the receiving and
concealing stolen property count as heing time barred,

On June 15, 2012 the district court held a second preliminary exam pursuant to the remand order
of the circuit court. The 1999 sketch of the man in the vehicle that was based on Ms. Gardner’s
deseripiion was put into evidence through the testimony of the sketch artist. However, for a
second time, the district court did not find probable cause that Defendant committed the murder.
The districé court noted that although the sketch resembled the Defendant's 1999 mug shot, there
Wds NU Nexus connecting the Defendant to the murder without rely on inference upon inference.
The district court dismissed the charges.

The prosecutor appeated the dismissal, and on March 22, 2013 the circuit court reinstated the
murder charges against Defendant. On November 19, 2014 the circuit court remanded the matter
back to the district court to take additional evidence regarding additional sketches of suspects
that Ms. Gardner had been shown in March 1999. On January 29, 2015 the district court held the
preliminary exam. The district court bound Defendant over on the murder charges.

The matier was tried before a jury. Following the trial, Defendant was found guilty of both
premeditated murder and felony murder. The court sentenced Defendant to concurrent terms of
lite in prison,

Detendant has filed an appeal of those convictions and, pending that appeal, has tiled this motion
for a new trial and to correct his sentence,

to
 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.29 Filed 04/30/19 Page 29 of 55

Analysis
I. Motion for New Trial
In his motion for a new trial, Defendant argues that the Court should vacate his conviction and
sentence because it is based on insufficient evidence and because he was denied effective
assistance of counsel. This Court may order a new trial on “any ground that would support
appellate reversal of the conviction or because it believes that the verdict has resulted in a
miscarriage of justice.” MCR 6.431(B). This Court does not find that Defendant has
demonstrated an error that would support reversal of the conviction. Nor does the Court find that
Defendant has demonstrated that the verdict against him resulted in a miscarriage of justice.

A. Sufficiency of the Evidence

Defendant asserts that there was insufficient evidence to convict him. He raises several
arguments regarding the evidence presented at trial. It is weil recognized that the threshold
necessary for a judge to overrule a jury and grant a new trial “is unquestionably among the
highest tn our law.” Peuple v Plummer, 229 Mich App 293, 306; 581 NW2d 753 (1998). “A new
trial based upon the weight of the evidence should be granted only where the evidence
preponderates heavily against the verdict and a serious miscarriage of justice would otherwise
result.” People v Lemmon, 456 Mich 625, 642: 576 NW2d 129 (1998),

In analyzing the sufficiency of the evidence, this Court must consider “whether the evidence,
viewed in a light most favorable to the people, would warrant a reasonable juror in finding guilt
beyond a reasonable doubt.” People v Nowack, 462 Mich 392, 399; 614 NW2d 78 (2000).

“The standard of review is deferential: a reviewing court is required to draw all reasonable
inferences and make credibility choices in support of the jury verdict.” /@ at 400. This analysis
is to he applied regardless of “whether the evidence (under consideration] is direct or
circumstanual.”” /d

l. Gwendolyn Gardner’s Testimony

in support of his argument that the evidence against him was insufficient to Support a conviction
of murder, Defendant asserts that Gwendolyn Gardner’s testimony identifying him as the man in
Mrs. Kolcek’s car was unreliable. At trial, when asked if she could identify the man she saw in
the vehicle with Mrs. Klocek on the day of the murder. Ms. Gardner testified “[i]t appears ta be
the gentleman, the Defendant there.”

Defendant asserts that Ms. Gardner's lestimony is unreliable because her initial description of the
man in the vehicle purportedly did not match the Defendant: she identified the man as having a
ight complexion. Defendant also asserts that Ms. Gardner’s testimony is unreliable because she
was unable to recall the face of the man she saw in Mrs. Klocek’s car when testifying at the first
preliminary exam.!

 

‘ Contrary to Defendant's assertion, Ms. Gardner did not repeatedly’ fail to identify Defendant as the man in Mrs.
Klocek's vehicle. At the first preliminary exam, Ms. Gardner testified that she could not recall the face of the man
in the vehicle. Ms. Gardner did not testi fy at the second preliminary exam. When Ms. Gardner testified at the third
preliminary exam, she identified Defendant as the man in the vehicle and explained that she did not identefy him at
the first exam because she was never asked to identify him. At trial, Ms Gardner identified Defendant as the man
she saw in the car with Mrs. Klocek. Based on this history, the Court does not find that Ms. Gardner's testimony is

2
 

 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.30 Filed 04/30/19 Page 30 of 55

Both of the issues that Defendant raises go to Ms. Gardner’s credibility. See People v Barclay,
208 Mich App 670, 676; 528 NW2d 842 (1995). People v Rojem, 99 Mich App 452, 457, 297
NW2d 698 (1980). “{A]jbsent exceptional circumstances, issues of witness credibility are for the
jury.” Lemmon, 456 Mich at 642. This Court is not permitted to invade the province of the jury
and reassess the credibility of a witness. Id Only in very limited circumstances would issues
regarding a witness’ credibility be sufficient grounds to grant a new trial. fd A new trial may be
granted where the testimony: contradicts indisputabte physical facts or laws, is patently
incredible, defies physical realities, is so inherently implausible that no reasonable juror could
believe it, or was seriously impeached where the case was marked by uncertainties and
discrepancies, Jd The Court dues not find that any of these circumstances exist in this case.

Moreover, the credibility issues that Defendant now raises were explored by defense counsel
during trial. Ms. Gardner was questioned on cross-cxamination regarding the description she
intially provided to the police, which included her description of the suspect’s complexion. Ms.
Gardner was also cross-examined about the testimony she provided at the first preliminary exam.
She acknowledged that at the preliminary exam, her recollection of what she was testifying too
was “pretty much [good] but not totally because [she] hadnt been contacted in vears regarding
the case.” Defense counsel noted that Ms. Gardnet’s in-court identification came fifteen years
atter she observed Mrs. Klocek’s car. And in closing, defense counsel emphasized Ms.
Gardner’s credibility.

Absent certain circumstances, this Court cannot sit as a thirteenth juror and assess witness
credibility as a basis for overturning a conviction and granting a new trial. And none of the
circumstances that would warrant this Court fo assess Ms. Gardner's credibility are present in
this case. Accordingly, Defendant’s argument that Ms. Gardner’s testimony does not suppart his
convictions is unavailing.

2, Circumstantial Evidence

Defendant also argues that the evidence against him was insufficient because it was entirely
circumstantial. However, the law is clear that “(circumstantial evidence and reasonabte
inferences arising from that evidence can constitute satisfactory proof of the elements of a
crime.” Nowack, 462 Mich at 400. “[T]he prosecution need not negate every reasonable theory
consistant with the defendant's innocence, but need merely introduce evidence sufficient to
convince a reasonable jury in the face of whatever contradictory evidence the defendant may
provide.” Peuple v [ardiman, 466 Mich 417, 424; 646 NW2d 188 (2002). “[I]t is for the trier
of fact... to determine what inferences nay be fairly drawn from the evidence and to determine
the weight to be accorded those inferences,” and there is ne prohibitton on building inference
upon inierence. /d. at 428.

Defendant specifically asserts there is no direct evidence that the murder was committed with
premeditation and deliberation. “In order to convict a defendant of first-degree murder, the
prosecution must prove that the defendant intentionally killed the victim and that the act of
killing was premeditated and deliberate.” People v Kelly, 231 Mich App 627, 642: 588 NW2d

 

 

paleatly incredible, inherently implausible, or gives rise to uncertainties and discrepancies such that this Court
should overrule the jury's credibility determination.

 
 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.31 Filed 04/30/19 Page 31 of 55

4890 (1998). “To premeditate is to think about beforehand; to deliberate is to measure and
evaluate the major facets of a choice or problem.” Plummer, 229 Mich App at 390.
“Premeditation and deliberation require sufficient time to allow the defendant to take a second
look.” Kelly, 231 Mich App at 642.

Significantly. “[p]remeditation and deliberation need not be established by direct evidence.”
People v Waters, 118 Mich App 176, 186; 324 NW2d 564 (1982). “Minimal circumstantial
evidence is sufficient to prove an actor's state of mind.” People v Ortiz, 249 Mich App 297,
30F, 642 NW2d 417 (2001). Moreover, the “elements of premeditation and deliberation may be
inferred from the circumstances surrounding the killing.” Keé/y, 23] Mich App at 642. For
example. courts have held that, “[mJanual strangulation can be used as evidence that a defendant
had an opportunity to take a ‘second look.’ [And] a defendant's attempt to conceal the killing
can be used as evidence of premeditation.” People Gonzalez, 468 Mich 636, 641; 664 NW2d
139 (2003) (citations omitted).

Here, the medical examiner testified that Mrs. Klocek died as a result of blunt trauma and
manual strangulation. He also testified that when someone is being strangled, it takes 20-36
seconds for them to lose consciousness and minutes before brain damage occurs. This testimony
would warrant a reasonable juror in finding the killing was done with deliberation. There was
also testimony that Mrs. Klocek’s vehicle was set on fire and a Kevlar glove smelling of gasoline
was tn the vehicle, which supports a tinding of premeditation. This gives rise to the inference
that there was an attempt to destroy evidence relating to the murder that may have been in the
vehicle. The circumstances of Mrs. Klocek’s death and the attempted destruction of her vehicle
would warrant a reasonable juror tm finding that the murder in this case was done with
premeditation and deliberation.

Defendant also asserts that there is no direct evidence identifying him as the murderer, []e
argues that there was no direct evidence that he was with Mrs, Klocek when she was murdered.
He asserts that there ts insufficient evidence that he was with Mrs. Klocek at all — Ms. Gardner
initially indicated the man in the car had a light complexion, and the Keviar glove in Mrs.
Klocek’s vehicle that contained his DNA also contained other unidentifiable DNA. “{dentity is
an element of every offense.” People v Yost, 278 Mich App 341, 356; 749 NW2d 753 (2008).

Making ail credibility determinations and inferences in favor of the prosecution, the Court finds
that a reasonable juror would be warranted in finding that Defendant did commit this murder.
There is direct evidence that Defendant was with Mrs. Klocek prior to the murder, in the area
where her body was found. Ms. Gardner testified that she saw Defendant in Mrs. Klocek’s car,
with Mrs. Klocek on the afternoon of the murder near the area where Mrs. Klocek’s body was
later found, There is also evidence. from which a reasonable juror could infer, that Defendant
drove Mrs, Klocek’s vehicle away from where her body was found and attempted to destroy
and any evidence it might contain. The vehicle was found ata second location, away from
where Mrs. Klocek’s body was found and within walking distance of Defendant’s home. The
driver’s seat in the vehicle had been set on fire. A Kevlar glove that was found in the vehicle
smelled like gasoline. had Defendant’s DNA on it, and was from a business where Defendant
had worked. This gives rise to the inference that Defendant attempted to burn the car to destroy
evidence. “Actions by a defendant such as .. . attempts to destroy evidence may be considered
by the jury as evidence of guilt.” People v Lytal, 119 Mich App 562, 575; 326 NW2d 589

5

 
 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.32 Filed 04/30/19 Page 32 of 55

(1982). Because Defendant was seen with Mrs. Klocek before her murder, and because there js
evidence tying him to her vehicle and the attempted destruction of her vehicle after he left her, a
reasonable juror could conclude that Defendant did murder Mrs. Klocek.

The Court also finds that there was sufficient evidence Supporting the conviction for felony
murder. There was evidence that Mrs. Klocek’s purse, which was with her the morning of the
murder, was not with her body when it was discovered or in her vehicle when it was discovered,
Moreover, there is evidence that Mrs. Klocek’s vehicle and keys were driven away from where
ner body was found and that Defendant attempted to set the car on fire, also evincing an intent to
cominit larceny regarding the vehicle.

The Court finds that there was sufficient evidence that would warrant a reasonable juror in
inding Defendant guilty of premeditated murder and felony murder. Defendant's request for a
new trial based on the sufficiency of the evidence is denied.

B. Ineffective Assistance of Counsel

Derendant also asserts that he is entitled to a new trial because he was demed etlective assistance
of counsel in violation of his Sixth Amendment right. People v LeBlanc, 465 Mich 575, 578:
640 NW2d 246 (2002). In determining whether trial counsel’s performance was ineffective, the
Court applies the test set forth in Sirickland v Washington. 446 US 668; 100 S Ct 1932: 64 L Ed
20 593 (1984).

rirst, the defendant must show that counsel's performance was deficient.
This requires showing that counsel made errors so serious that counsel
was not functioning as the “counsel” guaranteed the defendant by the
Sixth Amendment. Second, the defendant must show that the deficient
performance prejudiced the defense. This requires showing that counsel's
errors Were SO serious as to deprive the defendant of a fair trial, a trial
whose result is reliable,

Strickland, 466 US at 687. In showing deficient performance, a defendant must demonstrate that
counsel's “performance was below an objective standard of reasonableness under professional
norms.” People v Odom, 276 Mich App 407, 415; 740 NW2d $57 (2007) In order to show
prejudice, a “defendant must show that there is a reasonable probability that, but for counsel's
unprofessiona! errors, the result of the proceeding would have been different. A reasonable
probability 1s a probability sufficient to undermine confidence in the outcome.” Strickland. 466
US at 694,

“Judicial scrutiny of counsel's performance must be highly deterential... . 4 fair assessment of
attorney performance requires that every effort be made to eliminate the distorting effects of
hindsight, to reconstruct the circumstances of counsel's challenged conduct, and to evaluate the
conduct from counsel’s perspective at the time.” Jd at 689. “Defense counsel is given wide
discretion in matters of irijal Strategy because many calculated risks may be necessary in order to
win difficult cases.” Odam, 276 Mich App at 415,
 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.33 Filed 04/30/19 Page 33 of 55

In raising his claums of ineffective assistance of counsel, Defendant requests a Ginther hearing.
A Ginther hearing is appropriate when the claims regarding ineffective assistance of counsel
depend on facts not of record or present a factual dispute. People v Ginther, 390 Mich 436, 442:
212 NW2d 922 (1973). Here, the Court finds that a Ginther hearing is not warranted. As
addressed below, each issue that Defendant raises is cither one that can be resolved using the
record created at trial, or is one that is made without an offer of proof that would give rise to a
Factual dispute.

1. The Kevlar Glove

Deleadant asserts that counsel was ineffective for failing to pursue the theory tha: the Kevlar
glove was notin Mrs. Klocek’s car when the car was inventoried by police in March 1999, In
support of this theory. Defendant asserts that it was not until 2008 that the existence of the
Keviar glove was noted in any police documents. He points to two separate documents dated
March 30, 1999 tabeled Request for Laboratory Service, that list several items of evidence
recovered from Mrs. Klocek's vehicle, but do not include the Kevlar glove.

he Court does not find that counsel acted below the reasonable standard of professional norms
13 Not pursuing this theory. Furthermore, the Court finds that a Ginther hearing is unnecessary in
reaching this conclusion because the record contains evidence sufficient tor the Court to make its
ruling. And Defendant has not presented any evidence to contradict what is in the record that
would give rise to a factual dispute.

A review of the record indicates that, contrary to Detendant’s assertion, Officer David Babcock
documented the discovery of the Kevlar glove in Mrs. Klocek’s vehicle in March 1999. Officer
Babcock, who conducted the initial search of Mrs. Klocek’s vehicle in March 1999 took several
photographs of the vehicle, which were admitted into evidence at trial. The photographs
included three photographs of the Kevlar glove lying in the back seat of the vehicle? Officer
Babcock testified that he placed the glove into evidence in March 1999. He dated the evidence
envelope that he used for the glove with the date of March 10,1999 Moreover, the Evidence
Technician’s Report that Officer Babcock authored, which was referenced at trial and offered as
an exhibit for this motion, provides that on March 8 1999 a glove was found on the back scat of
Mrs. Klocek’s vehicle. The record contains evidence that the Kevlar glove was in Mrs. Klocek’s
vehicle in March 1999. The record completely undermines the theory that Defendant claims
defense counsel should have advanced. The Court does not find counsel was ineffective because
“[f]ailing to advance a meritless argument ... does not constitute ineffective assistance of
counsel.” People v Ericksen, 288 Mich App 192. 201.793 NW2d 120 (2010).

Moreover, Defendant docs not present any facts to controvert the evidence in the reeord and
demonstrate that this theory has merit and should have been raised. He presents two Requests
for Laboratory Services that were created in March 1999 that do not mention the Kevlar glove,
ilowever, at trial, defense counsel explored why the glove was not mentioned in these requests.
Defense counsci cross-examined Officer Henry Ellis— the officer who prepared both Requests
for Laboratory Service ---regarding the fact the Kevlar glove was not listed in either request.
Officer Fllis testified that he was aware of the glove, but did not include it in either request for

 

* People’s Exhibits $0, 51, and $2.
 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.34 Filed 04/30/19 Page 34 of 55

testing because at thal point in the investigation the police did not have a suspect. The glove
would not have been tested unless the police had a suspect.

Defendant has not demonstrated that counsel’s failure to argue that the glove was not in Mrs.
Klocek’s vehicle in March 1999 constituted a deficient performance.” The Court finds that
counsel was not ineffective.

2. The Evidence Technician Report

Defendant also asserts that counsel was ineffective for failing to cross-examine Officer Babcock
regarding three aspects of the Evidence Technician Report that he authored. The report was not
acmitted inte evidence at trial, But, it was referenced and relied upon by Officer Babcock in his
testimony. Defendant specifically asserts that counsel should have cross-examined Officer
Babcock regarding a date discrepancy in the report, his description of the Kevlar glove, and the
photographs he took of the glove. The Court does not find that counsel was ineffective in his
cross-examination of Officer Babcock. The Court further finds that a Ginther hearing is not
warranted because Defendant does not present any factual dispute that necessitates a review of
matters beyond the scape of the record.

First, Detendant asserts that counsel erred in failing to cross-examine Officer Babcock about the
fact that the date listed at the top of his report was March 2010 even though the officer claimed
he created the report in March 1999. On direct-examination, Officer Babeock acknowledged the
discrepancy in the dates. He testified that the March 2010 date was “definitely a typo,” and
pointed oui that the body of the report listed March 1999 as the date when the inventory search
was done. Based on the testimony elicited on direct-examination, the Court does not find that
counsel's decision not to cross-examine on this issue constituted a deficient performance or
caused prejudice. A “defendant necessarily bears the burden of establishing the factual predicate
for his claim.” People v Dendel, 48} Mich 114, 125; 748 NW2d 859 (2008). And Defendant
has not made an offer of proof that relevant information could have been elicited had counsel
questioned Officer Babcock on this issue.

Defendant also asserts that counsel was ineffective for failing to cross-examine Officer Babcock
on his deseription of the Kevlar glove as a left-handed glove. The glove was later identified by
other witnesses as a right-handed glove. However, counsel did cross-examine Officer Babcock
ahout this issue. Contrary to Defendant’s assertions, detense counsel cross-examined Officer
Babcock regarding the fact that his report identified the glove as a left handed glove. He further
Guestioned Officer Babeock about the fact the glove that was tested was described by others as a
right-handed glove.

Detendant also asserts that counsel was ineffective for failing to cross-examine Officer Babcock
regarding the photographs he took of the giove in Mrs. Klucek’s vehicle. Defendant does not
assert what issues counsel should have raised regarding the photographs. Because Defendant
does not identify what specific issues counsel should have addressed regarding the photographs
the Court cannot review the merit of his claim.

 

* Because the Court finds that Defendant has failed to satisfy the first prong of the Strickland test, it will not atialyze
the secand prong. See Strickland. 466 US at 697
 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.35 Filed 04/30/19 Page 35 of 55

Deiendant has not demonstrated that counsel's cross-examination of Officer Babcock constituted
a deficient performance. The Court finds that counsel was not ineffective.

3. Fhe Chain of Custody

Defendant asserts that trial counsel! was ineffective for failing to determine the chain of custody
for the Kevlar glove. The admission of real evidence does not require a perfect chain of custody.
People v White, 208 Mich App 126, 130: 527 NW2d 34 (1994}. The record shows that several
witnesses testified regarding the chain of custody for the glove. The record also shows that
defense counsel cross-examined these witnesses regarding the chain of custody. Defendant does
NOL assert any specific errors that defense counsel should have addressed, and he does not
indicate that there are issues outside the scope of the record for the Court to consider,
Accordingly, the Court finds that a Ginther hearing is not necessary on this issue.

Por each witness that addressed the chain of custody for the glove, defense counsel cross-
examined that witness on any potential gaps. Officer Babcock testified that he collected the
glove from Mrs. Klocek’s vehicle and placed it into evidence under tag number 447 138-99.
Defense counsel cross-examined Officer Babcock regarding: who had access to the vehicle
oeflore it came into police possession, who wrote the tag number on the evidence envelope,
whether another piece of evidence could have the same tag number, and whether Officer
Babcock placed the evidence into storage without placing a tag on it. Henry Ellis testified that
he did nor submit the glove for testing in 1999. Defense counsel questioned Officer Ellis
regarding whether he knew where the glove was located during this time. Mikehle Hafner
testified that he received the glove in 2008 from the Detroit Police Department property control
room for testing. Defense counsel cross-examined him regarding whether there was any
documentation regarding how evidence is moved and stored in the property contre! room.
Wiiham Steiner testified that he obtained samples for testing from the glove. Defense counsel
questioned him about where the glove was received from and how the Biove was stored before it
came into his possession.

The record demonstrates that defense counsel cross-examined several witnesses regarding
various aspects of the chain of custody for the Kevlar glove, The Court does not find that
counsel’s periormance fell below an objective standard of reasonableness. Moreover, there is no
indication that Defendant was prejudiced. Defendant does not identity how the “failure to
determine” the chain of custody was prejudicial, At trial, Officer Babcock identified the Kevlar
glove in evidence as the one he collected from the vehicle. That same glove was also identified
at trial by Jessica Drager as the glove she obtained the DNA samples 1rom that matched
Defendant. According), the Court does not find that counsel was ineffective,

4. The Affidavit

Defendant asserts that counsel was ineffective for failing to cross-examine Officer Bruce
Christnagel. Defendant asserts that counsel should have questioned Officer Christnagel
regarding the affidavit and search warrant that he prepared to obtain a buccal swab from
Defendant. In the aftidavit for the search warrant, Officer Christnagel averred that “investigators
..- determined that the [Kevlar] glove rom the homicide scene that the DNA profile was
obtained from was unique to the glass industry.” Defendant asserts that this averment indicates
the glove was found near Mrs. Klocek’s body, contrary to evidence that it was found in Mrs.

9
 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.36 Filed 04/30/19 Page 36 of 55

Klocek’s car. Detendant argues that counsel should have questioned Officer Christnagel about
this statement.

Defendant reads facts into the affidavit that are not there. The affidavit does not specify that the
glove was found near Mrs. Klocek’s body. The affidavit indicates that the glove was found at
the homicide scene. The vehicle was identified as a scene in this homicide in the Evidence
Technician Report.

The officers who processed the scene where the body was found did not indicate there was a
glove at the scene where the body was found. The record indicates that the glove was found in
Mrs Klocek’s vehicle in March 1999. Officer Christnagei’s affidavit does not contradict this.
Defense counsel was not defective in failing to cross-examine Officer Christnagel on this matter.

5. Additional Witnesses

Defendant asserts that trial counsel was ineffective for failing to call two witnesses to testify that
other suspects were tdentified in this case. Preliminarily, the Court notes that prior to Testing at
trial, defense counsel stated that he and Defendant had “discussed in terms of trial strategy where
the defense would be, what witnesses we would present and { think we have reached a consensus
that . A. although it is his choice not to tesufy not mine he chooses not to and that being, we are
reasoning [sic] without calling witnesses.” When asked by the judge whether counsel’s
statements were true, Defendant replied “ves ma’am.”’

Notwithstanding, the Court does not find that counsel was ineffective for tailing to cal] the
witnesses Defendant now asserts should have been called. Defendant's offer of proof does not
give rise to a factual dispute that warrants a Ginther hearing. Defendant’s evidence does not
demonstrate that he was deprived of the opportunity to present a substantia! defense.

Defendant asserts that counsel should have called Detective Kevin Lauterwasser who received a
up that a man named Arthur Alley, who bought drugs in the area where Mry. Klocek’s body was
found, had been talking about robbing people and had worked for a nearby piating company. At
oral argument, Defendant presented evidence that Mr. Alley took a polygraph regarding his
inveivement in this murder. Mr. Alley was also interviewed regarding the murder. The contents
of the interview with Mr, Alley would not have been admissible at trial through Detective
lauterwasser. MRE 802. And, any “testimony concerning the result of a polygraph examination
is not admissible at trial.” People v Jones, 468 Mich 345, 355; 662 NW2d 376 (2003).

Defendant also asserts that counsel should have called Marion Jones as a witness. Defendant
argues that Mr. Jones contacted police in March 1999. Defendant presents Marion Jones’
Witness siatement, in which he concedes he does not have knowledge of the murder, but that he
beheved the composite sketch produced in 1999 looked like a man named Gary Stewart.

“[T]he failure to call witnesses only constitutes ineffective assistance of counsel if it deprives the
defendant of a substantial defense.” People v Dixon, 263 Mich App 393, 398; 688 NW2d 308
(2004). “A substantial defense is one that might have made a difference in the outcome of the
trial.” Peuple » Chapo, 283 Mich App 360, 371; 770 NW2d 68 (2009). Defendant asserts ihat
these witnesses would have demonstrated that police identified and investigated other suspects in
this murder. However, based on the evidence Defendant presents, it appears to the Court that

10
 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.37 Filed 04/30/19 Page 37 of 55

these witnesses would only have established that two members of the public each intormed the
police of a person they believed could have been a suspect in the case. There is no evidence that
police pressed charges against either of the individuals or that these individuals became official
suspecis in the case. Defendant does not argue that the investigations of these individuals were
deficient, such that they should have been charged or investigated further. Based on Defendant's
argument for calling these witesses, the Court does not find that counsel was ineffective. His
failure to call these witnesses did not deprive Defendant of a substantial defense

o. Identification of Sketches

Defendant asserts that counsel was ineffective for failing to cross-examine Gwendolyn Gardner
about sketches she was presented of other suspects, and her prior inconsistent statements
regarding those sketches. However, the record reflects that counse! did question Ms. Gardner
about the sketches that were shown to her when she made her initial stalement on March 9, 1999.
Al triai, defense counsel presented Ms. Gardner with two sketches and questioned her about
whether she had previously stated that the Suspects in the sketches looked similar to the man she
saw in Mrs. Klocek’s vehicle,

7, The Presentence Investigation Report

At oral argument, Defendant asserted that counsel was ineffective for failing to cross-examine
witness Paye Bowen on misinformation that was in the presentence investigation report [PSIR]
she prepared following her interview with Defendant in December 1999. Detendant alleges that
the report misidentified his place of birth and incorrectly stated that he had a twin sister.
Detendant asserts that raising these issues would have discredited the contents of the report,
which was used by the prosecution to show that Defendant worked and lived near the areas
where Mrs. Klocek’s body and car were found. The report was also used to show that, at the
time of the murder, Defendant worked for PDC Glass Company, which used Kevlar wloves like
the one found in Mrs. Klocek’s car. The PSIR was not admitted into evidence. At trial, the
rarties supulated that Ms. Bowen would not revea! the purpose of her interview with Defendant,
presumably to ensure the jury would not learn of Defendant's criminal history.

Defendant has made no offer of prool that the tacts he claims were incorrect in the PSIR were
actually incorrect. Moreover, there is no Suggestion that Ms. Bowen would have known the
accuracy of the information regarding Nefendant’s family and residence since her testimony was
based on the answers that she recorded as having been given by the Defendant. ‘Thus, there is no
indication that she could be cross-examined as ta the truth of the answers that she recorded in the
PSIR,

Moreover, it does not appear that counsel's failure to address these two issues actually
prejudiced Defendant in light of the evidence as a whole. A 1999 W-2 that was placed into
evidence showed that the Defendant's address in 1999 was the same address provided in the
PSIR. It also showed that Defendaut worked at PDC Glass Company in 1999. With this
corrohorating evidence, it does not appear that counsel’s failure to question Ms. Bowen about
“wo unrelated, alleged inconsistencies was prejudicial.

Detendant also asserts that counsel was deficient for failing to rebut evidence that Defendant
lived near the location where Mrs, Klocek’s vehicle was found and worked at PDC Glass

Li
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.38 Filed 04/30/19 Page 38 of 55

 

Corapany at the time of the murder. Defendant does not indicate whal evidence counsel should
or coud have presented to support this argument. Moreover, counsel did cross examine-
witnesses regarding the fact that Defendant's 1999 W-2 did not identify what location he worked
al or what manths in 1999 he worked for PDC Glass Company.

Based on the above, the Court finds that defense counsel was not ineffective. Defendant is not
entitled to a new trial.

I}. Motion to Correct Invalid Sentence

Defendant also asks the Court to correct his sentence. Defendant was sentenced to lite in prison
for felony murder and life in prison for premeditated murder. “The court may correct an invalid
sentence, but the court may not modifv a valid sentence after it has been imposed except as
provided by law.” MCR 6.429( A}.

A. The Felony Murder Charge

Defendant asserts that he cannot be sentenced for felony murder because the felony murder
charge was dismissed. Defendant argues that following the district court’s dismissal of the
charges against him at the June 15, 2012 preliminary exam, the felony murder charge was never
reinstated. However, the record does not Support Defendant's assertion. The record shows that:
the charge of felony murder was reinstated following an appeal of the district court's dismissal,
Detendant was bound over on the charge at a preliminary exam held on January 29, 2015; and
Defendant was arraigned on the charge on February 5, 2015.

Defendant correctly notes that the district court dismissed the felony murder and premeditated
murder charges on June 15, 2012. The prosecutor appealed the June 15, 2012 decision of the
district court and asked the circuit court to order that Defendant be bound over on the charges of
premeditated murder and felony murder. On March 22,2013 the circuit Court judge stated on the
record “Tam therefore, granting the Plaintiffs appeal and reinstating the charge of first-degree
mutder against the Defendant at this time.” The circuit court did uot specity whether it was
reinstating one or both of the first-degree murder charges. However, significantly, the court did
not hold that it was only granting the appeal in part, which would indicate it was reinstating only
one of the two charges.

At the May 6, 2013 pretrial the circuit court summarized tts ruling and stated that it had
“reinstated the homicide, felony murder and homicide murder first-degree premeditated
charges.” Additionally, when the case was heard in the district court on January 29, 2015 for the
third preliminary exam, the district court announced that both felony murder and premeditated
murder were pending before the court. Defendant was bound over on these charges. The
prosecutor filed an amended information on February 4, 2045 charging Defendant with felony
murder and premeditated murder. Defendant was arraigned on those charges on February 5
2018, Defendant was properly tried for felony murder.

,

Delendant also asserts that there was insufficient evidence to convict him of felony murder. his
does not go to the validity of Detendant’s sentence, but rather goes to the validity of the
conviction. The sufficiency of the evidence has been reviewed by the Court above. And this

1?
 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.39 Filed 04/30/19 Page 39 of 55

Court has found that there was sufficient evidence that would have enabled a reasonable juror to
lind Defendant guilty of felony murder beyond a reasonable doubt.

B. Double Jeopardy

Lastly, Defendant asserts that his convictions for premeditated murder and felony murder violate
double jeopardy. The prosecutor's office concedes that Defendant canno: be convicted for two
counts of first-degree murder for a single murder. “[CJonvicting a defendant of both first-degree
premeditated murder and first-degree felons murder arising out of the death of a single Victim is
a Violation of double-jeopardy protection.” People v Orlewicz, 293 Mich App 96, E12. 809
NW2d 194 2011). “[ T]he proper remedy when a defendant is convicted of both first-degree
premeditated murder and first-degree fetony murder arising out of the death of a Single victim is
to modify the conviction to specify that it is fora slngle count of first-degree murder supported
by two theories.” fa Accordingly, the Court will issue an amended Judgment of Conviction and
Sentence which shall specify that Defendant is guilty of one count of first-degree murder, based
on two theories.

ORDER
Por the reasons stated above, the Court hereby orders that Defendant's motion fora new trial,
including his request for a Ginther hearing, is DENIED. Defendant’s motion to correct an
invalid sentence is GRANTED. An amended Judgment of Sentence is entered
contemporancously with this Opinion and Order

 

Hon. Kevin J. Cox
Circuit Court Judge
 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.40 Filed 04/30/19 Page 40 of 55

STATE OF MICHIGAN

COURT OF APPEALS

 

PEOPLE OF THE STATE OF MICHIGAN, UNPUBLISHED
July 13, 2017
Plaintiff-Appellee,
Vv No. 329100
Wayne Circuit Court
NOSAKHARE ONUMONU, LC No. 12-000687-01-FH

Defendant-Appellant.

 

Before: Fort Hoop, P.J., and CAVANAGH and RONAYNE KRAUSE, JJ.
PER CURIAM.

Defendant appeals as of right his jury conviction of first-degree murder under dual
theories of premeditated murder, MCL 750.316(1)(a), and felony murder, MCL 750.316(1)(b).
The trial court sentenced defendant to life imprisonment without parole. We affirm.

I. FACTS AND PROCEEDINGS

Defendant was convicted of murdering 84-year-old Helen Klocek on March 2, 1999.
Klocek ate breakfast at the Three Brothers Restaurant in the “three corners” area of Canton,
Plymouth, and Westland around 11:00 a.m. on March 2. After finishing her meal, she left the
restaurant alone. Klocek’s body was discovered after 9:00 p.m. that night, in an alley behind a
church on Joy Road in Detroit. The medical examiner determined that the causes of death were
strangulation and blunt force trauma to her head, neck, and chest areas, which was likely
inflicted by the killer stomping on her body. Klocek’s white Ford Escort was discovered in the
parking lot of Arbor, Inc., two blocks away from the location where her body was found. The

driver’s seat had been intentionally set on fire. The police found a Kevlar glove in the back seat
of the Escort.

Gwendolyn Gardner learned of Klocek’s death from a television news broadcast.
Gardner notified the Detroit police that she thought she saw Klocek in her vehicle with a black
male on March 2, 1999, at approximately 1:30 p.m. Gardner reported seeing a small white
vehicle driving very slowly on Joy Road. The driver of the vehicle was an elderly white woman.
The male occupant appeared to be pointing and giving the woman directions on where to drive.
The police composed a computer-generated sketch of the suspect based on Gardner’s
description. Before the sketch was composed, Gardner was shown a different composite sketch

of a suspect in a series of purse snatchings in Plymouth. Gardner stated that the man she saw in
Klocek’s vehicle resembled the Plymouth sketch.

-|-
 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.41 Filed 04/30/19 Page 41 of 55

Klocek’s homicide remained unsolved until 2011, when the Detroit Police received
funding to investigate cold cases. The Kevlar glove was submitted for DNA analysis and
comparison of the evidence to the CODIS database. Three areas of the glove’s lining contained
DNA that matched defendant’s DNA profile. In November 2011, defendant was charged with
alternative counts of first-degree premeditated murder, first-degree felony-murder, and receiving
or concealing stolen property (RCSP), MCL 750.535.

At the time defendant was arrested for the Klocek homicide in 2011, he was incarcerated
for a prior unrelated conviction. His anticipated parole date was in early January 2012. His
parole was suspended, and he remained incarcerated throughout the pretrial proceedings and
trial, which was eventually held in July 2015. The pretrial proceedings involved three
preliminary examination hearings. The district court initially declined to bind defendant over for
trial on murder charges, but bound him over on the charge of RCSP. The RCSP charge was later
dismissed because the limitations period for that offense had expired. The circuit court
remanded the case to the district court for a second preliminary examination, at which the
prosecutor presented evidence of a “mug shot” photograph of defendant taken by the Dearborn
Heights Police in August 1999. The purpose of this photograph was to corroborate Gardner’s
description of the male suspect she saw in Klocek’s vehicle. The district court again declined to
bind defendant over for trial on the murder charges, believing that the evidence failed to establish
a sufficient nexus between defendant and Klocek’s death. The prosecutor appealed the district
court’s decision to the circuit court, which found that reasonable inferences arising from the
evidence supported a finding of probable cause that defendant was responsible for Klocek’s
death. Therefore, the circuit court reinstated the first-degree murder charges. Trial was delayed
while defendant pursued interlocutory appeals of the circuit court’s decision to this Court, which
were unsuccessful.

In January 2015, defendant was granted a third preliminary examination based on his
recent discovery of the Plymouth sketch. Defendant argued that Gardner’s identification of him
was unreliable because she had previously stated that the suspect resembled the Plymouth sketch,
which allegedly did not resemble defendant. The district court found that the evidence
established probable cause to believe that defendant was responsible for Klocek’s death, and
therefore, bound defendant over for trial on the charges of first-degree murder. In July 2015, a
jury found defendant guilty of first-degree murder under the alternative theories of premeditated
murder and felony murder. The trial court denied defendant’s posttrial motions for a new trial or
a Ginther' hearing.

I]. SPEEDY TRIAL

Defendant first argues that he was denied his constitutional right to a speedy trial. “A
defendant must make a formal demand on the record to preserve a speedy trial issue for appeal.”
People v Cain, 238 Mich App 95, 111; 605 NW2d 28 (1999) (quotation marks and citation
omitted). Defendant did not assert in the trial court that the delays in proceeding to trial violated
his constitutional right to a speedy trial. Although defendant argues that his pretrial habeas

 

' People v Ginther, 390 Mich 436; 212 NW2d 922 (1973).

-2-
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.42 Filed 04/30/19 Page 42 of 55

corpus motion should be considered an assertion of his right to a speedy trial, defendant only
argued in that motion that he should be paroled from the prison term he was already serving.
The motion did not mention defendant’s right to speedy trial. Accordingly, the speedy trial issue
is unpreserved.

“Whether defendant was denied his right to a speedy trial is an issue of constitutional
law,” which is reviewed de novo. People v Williams, 475 Mich 245, 250; 716 NW2d 208
(2006). But because this issue is unpreserved, defendant has the burden of establishing a plain
error affecting his substantial rights. People v Carines, 460 Mich 750, 763-764; 597 NW2d 130
(1999).

“Both the United States Constitution and the Michigan Constitution guarantee a criminal
defendant the right to a speedy trial.” Williams, 475 Mich at 261, citing US Const, Am VI;
Const 1963, art 1, § 20; see also People v Rivera, 301 Mich App 188, 193; 835 NW2d 464
(2013). “In determining whether a defendant has been denied the right to a speedy trial, [courts]
balance the following four factors: (1) the length of the delay, (2) the reason for delay, (3) the
defendant’s assertion of the right, and (4) the prejudice to the defendant.” Williams, 475 Mich at
261-262. The period for analyzing a speedy trial claim commences at the arrest of the defendant.
Id. at 261. “Following a delay of eighteen months or more, prejudice is presumed, and the
burden shifts to the prosecution to show that there was no injury.” Jd. at 262. “When the delay
is less than 18 months, the defendant must prove that he or she suffered prejudice.” Rivera, 301
Mich App at 193. A defendant’s failure to promptly assert his right to a speedy trial weighs
against his subsequent claim that he was denied the right. People v Rosengren, 159 Mich App
492, 508; 407 NW2d 391 (1987). Where the defendant has incurred a violation of his or her
constitutional right to a speedy trial, the charges must be dismissed with prejudice. People v
Waclawski, 286 Mich App 634, 664-665; 780 NW2d 321 (2009).

In assessing the reasons for delays, each period of delay is examined and attributed to the
prosecutor or the defendant. People v Walker, 276 Mich App 528, 541-542; 741 NW2d 843
(2007), vacated in part on other grounds 480 Mich 1059 (2008), and overruled in part by People
v Lown, 488 Mich 242 (2011). Unexplained delays are attributed to the prosecutor. Waclawski,
286 Mich App at 666. “Although delays inherent in the court system, e.g., docket congestion,
are technically attributable to the prosecution, they are given a neutral tint and are assigned only
minimal weight in determining whether a defendant was denied a speedy trial.” Williams, 475
Mich at 263 (quotation marks and citation omitted). Delays sought by defense counsel, whether
counsel is retained or assigned, are ordinarily attributable to the defendant. Vermont v Brillon,
556 US 81, 90-91; 129 S Ct 1283; 173 L Ed 2d 231 (2009). Delay caused by an interlocutory
appeal is not attributable to either party. Waclawski, 286 Mich App at 667. The time between
dismissal and reinstatement of a charge is not counted against either party. People v Wickham,
200 Mich App 106, 111; 503 NW2d 701 (1993).

The total period from the issuance of the arrest warrant on November 15, 2011, to the
first day of trial on July 20, 2015, is 1,343 days. A period of 248 days may be attributed to
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.43 Filed 04/30/19 Page 43 of 55

defendant’s motions or requests? In addition, 518 days may be attributed to stays for
interlocutory appeals, which are not attributable to either party. See Waclawski, 286 Mich App
at 667. After subtracting these periods from the total delay period of 1,343 days, we are left with
a net delay of 577 days. Because the total number of days (577) exceeds 18 months, albeit by
only 37 days, prejudice is presumed. In this circumstance, the burden would normally fall on the
prosecution to show that defendant was not prejudiced by the delay. See Williams, 475 Mich at
262; Rivera, 301 Mich App at 193. But because defendant did not preserve this issue by
asserting his right to a speedy trial in the trial court, the prosecution did not have the opportunity
to demonstrate that defendant was not prejudiced by the delays. Because defendant failed to
preserve the issue, he has the burden of demonstrating a plain error affecting his substantial
rights. See Carines, 460 Mich at 763-764. An error is plain if it is clear or obvious, and an error
affects substantial rights if it is prejudicial, i-e., if it affects the outcome of the proceedings.
People v Jones, 468 Mich 345, 355; 662 NW2d 376 (2003).

There are two types of prejudice that a defendant can experience by delays in preceding
to trial, prejudice to his person because of continued incarceration, and prejudice to the defense.
Williams, 475 Mich at 264. Defendant contends that he was prejudiced because he was
scheduled to be paroled from prison in February 2012, but he was never released from his
incarceration. Although defendant experienced personal deprivation by his continued
incarceration, the prejudice prong may still weigh against a defendant who is incarcerated for
even longer periods if his defense is not prejudiced by the delay. See id. at 264. Defendant
asserts that his “memory of the circumstances to challenge the State’s inference in this wholly
circumstantial case should be considered as a factor in terms of his ability to build his defense.”
However, defendant does not specify how his memory was affected by the delays between his
arrest and trial, as opposed to the delay of over 12 years between the offense in 1999 and his
arrest in 2011. The defense theory at trial was that defendant was misidentified as the
perpetrator. Presumably defendant means that he cannot remember his activities on March 2,
1999, to establish an alibi or recall other exculpatory circumstances. This argument is not
persuasive because defendant never asserted below—and there is no basis in the record for
concluding—that defendant’s memory of his whereabouts and activities on March 2, 1999 was
any better when he was arrested in 2011 than when trial began in 2015. Defendant also asserts
that his incarceration throughout the pretrial period prevented him from helping any of his
attorneys obtain information in support of a defense. Again, however, defendant does not
specify what evidence was lost or could not be obtained as a result of the delays between 2011
and 2015. The fact that defendant never asserted his right to a speedy trial in the trial court
weighs against his general, unspecified claims of prejudice on appeal. Moreover, defendant
actively managed his own defense to a significant degree, despite his continued incarceration

 

* This period includes (1) 92 days between December 2, 2013 and March 4, 2014, related to the
appointment of new counsel, (2) 71 days between November 19, 2014 and January 29, 2015,
after the circuit court granted defendant’s motion to remand the case to the district court for a
third preliminary examination, (3) five days from February 25, 2015 to March 2, 2015, due to the
withdrawal of defendant’s counsel, and (4) 80 days from May 1, 2015 to July 20, 2015, for an
adjournment of trial to enable new counsel to prepare for trial.
 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.44 Filed 04/30/19 Page 44 of 55

from his previous conviction. Under the circumstances, defendant has not established that it is
clear or obvious that he was prejudiced by the delay between his arrest and trial. Therefore,
defendant has not shown that he was denied his right to a speedy trial.

Il. CIRCUIT COURT’S REINSTATEMENT OF THE MURDER CHARGES

Defendant next argues that the circuit court erred and improperly substituted its judgment
for that of the district court when it reinstated the first-degree murder charges. A district court’s
ruling that alleged conduct falls within the scope of a criminal law is a question of law that is
reviewed de novo for error, but a decision to bind over a defendant based on the factual
sufficiency of the evidence is reviewed for an abuse of discretion. People v Perkins, 468 Mich
448, 452; 662 NW2d 727 (2003); People v Hotrum, 244 Mich App 189, 191; 624 NW2d 469
(2000). In reviewing a bindover decision, a circuit court must consider the entire record of the
preliminary examination and may not substitute its judgment for that of the district court. People
vy McKinley, 255 Mich App 20, 25; 661 NW2d 599 (2003). The decision to bind over a
defendant may only be reversed if it appears from the record that the district court abused its
discretion. /d This Court also reviews the district court’s bindover decision de novo to
determine if the district court abused its discretion. People v Libbett, 251 Mich App 353, 357,
650 NW2d 407 (2002). Thus, this Court gives no deference to the circuit court’s decision.
People v Harlan, 258 Mich App 137, 145; 669 NW2d 872 (2003). “An abuse of discretion
occurs when the trial court’s decision falls outside the range of principled outcomes.” People v
Seewald, 499 Mich 111, 116; 879 NW2d 237 (2016) (quotation marks and citation omitted). In
People v Feeley, 499 Mich 429, 434; 885 NW2d 223 (2016), our Supreme Court reiterated that
“lal district court’s decision regarding a bindover is reviewed for an abuse of discretion,” while
noting that a district court would necessarily abuse its discretion if it made an error of law.

Defendant challenges reinstatement of the first-degree murder charges on both procedural
and substantive grounds. He asserts three procedural irregularities: (1) the prosecutor’s failure to
timely appeal the district court’s order of dismissal; (2) the prosecutor’s attempt to circumvent
the 21-day appeal period by filing a Renewed Motion to Amend Information in lieu of an appeal
of the district court’s decision; and (3) the prosecutor’s failure to properly serve him with the
Renewed Motion to Amend. We reject each of these procedural challenges.

The circuit court properly determined that the prosecutor’s appeal was timely filed. It is
well settled that “[a] court speaks through written judgments and orders rather than oral
statements or written opinions.” People v Jones, 203 Mich App 74, 82; 512 NW2d 26 (1993).
Although the appeal was filed more than 21 days after the district court’s oral ruling, it was filed
on December 7, 2012, within the 21-day period after entry of the district court’s order on
November 16, 2012. See MCR 1.108(1). Thus, the appeal was timely filed.

Defendant complains that the prosecutor failed to “obtain” a written order from the
district court. However, defendant, as a party to the action, also could have obtained a written
order from the court in accordance with the procedures set forth in MCR 2.602. See MCR
6.101(D) (the rules of civil procedure apply to criminal cases unless otherwise provided or a rule
clearly applies to civil actions only). Moreover, the prosecutor did try to expedite the stalled
proceedings by moving to amend the information one month after the district court’s oral
decision on June 15, 2012 dismissing the murder charges. That motion was not improper

5.

 
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.45 Filed 04/30/19 Page 45 of 55

because a prosecutor is permitted to seek review of the district court’s decision by filing a motion
to amend the information. See People v Goecke, 457 Mich 442, 458; 579 NW2d 868 (1998).

Defendant does not explain why the prosecutor’s renewed motion to amend the
information violated his rights, aside from stating that the prosecutor improperly served this
motion on his former attorney instead of serving him personally. However, any error in service
of this pleading was harmless because the circuit court never formally addressed the prosecutor’s
motion to amend. The circuit court indicated that it did not resolve this motion because it had
previously remanded the case and “the appropriate resolution was to go get additional evidence”
for the second preliminary examination, i.e., review the district court’s decision after the second
preliminary examination. The prosecutor properly filed a claim of appeal after the district court
entered its order on remand. Defendant also implies that he was not served with the claim of
appeal, but the trial court adjourned the appeal hearing on January 3, 2013, after defendant
requested counsel, and defendant filed a brief before the hearing was continued on March 22,
2013, at which his new counsel appeared and argued in opposition to the appeal. Thus, any
initial defect in service was cured and defendant was afforded his right to due process.

Defendant also argues that the circuit court improperly substituted its own judgment for
that of the district court when it reversed the district court’s ruling that the evidence at the
preliminary examination failed to establish probable cause to believe that defendant committed
the charged offense. “If a defendant is fairly convicted at trial, no appeal lies regarding whether
the evidence at the preliminary examination was sufficient to warrant a bindover.” People v
Wilson, 469 Mich 1018; 677 NW2d 29 (2004), citing People v Yost, 468 Mich 122, 124 n 2; 659
NW2d 604 (2003). Accordingly, if sufficient evidence to support defendant’s conviction was
presented at trial and there are no other grounds for reversing his conviction, any error with
respect to reinstating the murder charges is harmless. In any event, the circuit court’s decision
was not erroneous.

Defendant contends that the district court found that there was no probable cause linking
him to Klocek’s murder because any connection between him and Klocek’s death depended on
unreasonable inferences, However, the district court found that probable cause depended upon
building an inference upon an inference, i.e., inferring that defendant was in the car with Klocek,
and then inferring from that that defendant was responsible for Klocek’s death. The district court
did not indicate that either inference was unreasonable, but only concluded that the stacking of
inferences was legally impermissible to establish probable cause. The distinction is significant
because under the applicable standard of review, the circuit court reviews questions of law de
novo. The question whether an inference may be based on another inference to establish
probable cause is a question of law. In People v Hardiman, 466 Mich 417, 428; 646 NW2d 158
(2002), our Supreme Court rejected the principle “that an inference can not [sic] be built upon an
inference to establish an element of the offense.” The Court noted that although this principle
had been articulated in People v Atley, 392 Mich 298; 220 NW2d 465 (1974), “virtually from the
time of its publication, Afley was apparently felt to be unworkable and has been the subject of
judicial redefinition by a series of decisions.” Hardiman, 466 Mich at 424. The Court stated:

Accordingly, when reviewing sufficiency of the evidence claims, courts should
view all the evidence—whether direct or circumstantial—in a light most favorable
to the prosecution to determine whether the prosecution sustained its burden. It is

-6-

 
 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.46 Filed 04/30/19 Page 46 of 55

for the trier of fact, not the appellate court, to determine what inferences may be
fairly drawn from the evidence and to determine the weight to be accorded those
inferences. In compliance with MRE 401, we overrule “the inference upon an
inference” rule of Afley and its progeny. [/d. at 428.]

Hardiman involved a challenge to the sufficiency of the evidence to support the
defendant’s conviction. /d. at 419. A conviction must be supported by sufficient evidence to
prove the defendant’s guilt beyond a reasonable doubt. Id. at 421-422. The standard for
establishing probable cause is lower than the reasonable doubt standard. “The primary function
of the preliminary examination is to determine whether a crime has been committed and, if so,
whether there is probable cause to believe that the defendant committed it.” People v
Henderson, 282 Mich App 307, 312; 765 NW2d 619 (2009). “To establish that a crime has been
committed, a prosecutor need not prove each element beyond a reasonable doubt, but must
present some evidence of each element.” Jd. Accordingly, if an inference-upon-an-inference is
permissible for establishing a defendant’s guilt, it is also permissible for establishing probable
cause. The circuit court properly ruled that the district court’s decision was based on its
erroneous belief that an inference could not be based on another inference. The circuit court also
properly ruled that the inferences arising from the evidence in this case were sufficient to
establish probable cause to believe that defendant was responsible for Klocek’s death. It was the
function of the trier of fact to determine if the asserted inferences were reasonable and to
determine the weight to be accorded those inferences. Therefore, the circuit court did not err in
reinstating the first-degree murder charges.

IV. CIRCUIT COURT’S JURISDICTION OVER FELONY-MURDER CHARGE

Defendant next argues that the circuit court never properly obtained jurisdiction over the
felony-murder charge. He contends that the circuit court’s reinstatement of the murder charge
pertained only to premeditated murder, not felony murder. Whether a court has jurisdiction over
a matter is a question of law that is reviewed de novo. People v Laws, 218 Mich App 447, 451,
554 NW2d 586 (1996).

Our Supreme Court “has consistently held that the circuit court acquires jurisdiction of
the case upon the making of a proper return from the magistrate before whom the defendant had
been examined or waived examination.” People v Curtis, 389 Mich 698, 707; 209 NW2d 243
(1973). The record does not support defendant’s contention that the circuit court reinstated only
the first-degree premeditated murder charge, and not the felony-murder charge. Moreover,
premeditated murder and felony murder are merely different forms of the same offense, first-
degree murder, MCL 750.316(1)(a) and (b). This is reflected in the principle that convictions of
both first-degree premeditated murder and first-degree felony murder arising from the death of a
single victim violate the constitutional double jeopardy protection against multiple punishments
for the same offense. People v Long, 246 Mich App 582, 588; 633 NW2d 843 (2001). Thus,
when a defendant is convicted of both first-degree premeditated murder and first-degree felony-
murder, the judgment of sentence must specify a single conviction of first-degree murder
supported by two theories: premeditated murder and felony murder. Jd. Accordingly,
defendant’s argument that the circuit court had jurisdiction over only the premeditated murder
charge, and not the felony-murder charge, is without merit.

-7-
 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.47 Filed 04/30/19 Page 47 of 55

V. SUPPRESSION OF EVIDENCE

Among the statement of questions presented in defendant’s brief is an issue challenging
the trial court’s pretrial decision denying defendant’s motion to suppress the Kevlar glove.
However, defendant fails to address this issue in the body of his brief, “An appellant’s failure to
properly address the merits of his assertion of error constitutes abandonment of the issue.”
People v Harris, 261 Mich App 44, 50; 680 NW2d 17 (2004). Because defendant does not
address this issue in his brief, it has been abandoned. But, as the trial court observed,
defendant’s arguments regarding alleged irregularities in the chain of custody for the glove, as
well as alleged inaccuracies in labeling the glove as left-handed and a discrepancy in the listed
date the glove was received by an evidence technician were matters affecting only the weight of
the evidence, not its admissibility. See People v White, 208 Mich App 126, 129-131; 527 NW2d
(34 (1994),

VI. SUFFICIENCY OF EVIDENCE

Defendant argues that the evidence was insufficient to support his conviction of first-
degree murder, under either a theory of premeditated murder or felony murder. “Appeals
regarding the sufficiency of the evidence are reviewed de novo.” People v Henderson, 306 Mich
App 1, 8; 854 NW2d 234 (2014). “In reviewing the sufficiency of the evidence, this Court must
view the evidence in the light most favorable to the prosecution and determine whether a rational
trier of fact could find that the essential elements of the crime were proved beyond a reasonable
doubt.” J/d. at 9. This Court “must not interfere with the jury’s role” in deciding the weight of
evidence and the credibility of witnesses. People v Wolfe, 440 Mich 508, 514-515: 489 NW2d
748, amended 441 Mich 1201 (1992). “Circumstantial evidence and reasonable inferences
arising from that evidence can constitute satisfactory proof of the elements of a crime.” People v
Nowack, 462 Mich 392, 400; 614 NW2d 78 (2000) (quotation marks and citation omitted). “It is
for the trier of fact, not the appellate court, to determine what inferences may be fairly drawn
from the evidence and to determine the weight to be accorded those inferences.” Hardiman, 466
Mich at 428. “[I]f evidence is relevant and admissible, it does not matter that the evidence gives
rise to multiple inferences or that an inference gives rise to further inferences.” Jd.

The elements of first-degree premeditated murder, MCL 750.316(1)(@), are: “(1) the
intentional kiling of a human (2) with premeditation and deliberation.” People v Bennett, 290
Mich App 465, 472; 802 NW2d 627 (2010). Because of the difficulty of proving an actor’s state
of mind, “minimal circumstantial evidence will suffice to establish the defendant’s state of
mind[.]” Henderson, 306 Mich App at 11. Premeditation and deliberation require sufficient
time to allow the defendant to reconsider his actions, or in other words, sufficient time to “take a
second look.” People v Abraham, 234 Mich App 640, 656; 599 NW2d 736 (1999) (quotation
marks and citation omitted). Factors relevant to the establishment of premeditation and
deliberation include: “(1) the prior relationship of the parties; (2) the defendant’s actions before
the killing; (3) the circumstances of the killing itself; and (4) the defendant’s conduct after the
homicide.” /d. (quotation marks and citation omitted).

The circumstances surrounding Klocek’s death support an inference that she was killed
with premeditation and deliberation. The medical examiner identified multiple injuries
contributing to her death. The perpetrator strangled her and delivered traumatic blows to her

-8-

BC
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.48 Filed 04/30/19 Page 48 of 55

head, neck, and chest, consistent with a stomping motion. The evidence of the multiple blunt
force injuries in addition to strangulation supports an inference that the killer had the opportunity
to premeditate and deliberate his actions, and was determined to continue his attack until Klocek
was killed. The evidence that Klocek was taken to an isolated area further supports that the killer
acted in accordance with a premeditated plan to kill her.

The evidence was also sufficient to support the elements of felony murder, MCL
750.316(1)(b). The elements of felony murder are: “(1) the killing of a human being, (2) with
the intent to kill, to do great bodily harm, or to create a very high risk of death or great bodily
harm with knowledge that death or great bodily harm was the probable result [i.e., malice], (3)
while committing, attempting to commit, or assisting in the commission of any of the felonies
specifically enumerated in [MCL 750.316(1)(b)].” Carines, 460 Mich at 759 (quotation marks
and citation omitted). “[L]arceny of any kind” is a predicate offense enumerated in MCL
750.316(1\(b). The elements of larceny are: “(a) a trespassory taking and (b) the carrying away
(c) of the personal property (d) of another (e) with intent to steal that property.” People v March,
499 Mich 389, 401; 886 NW2d 396 (2016). Witnesses testified that Klocek was protective of
her purse, which she had with her when she left the Three Brothers Restaurant, but her purse was
not found at the scene of the homicide or in her abandoned car. The jury could reasonably infer
that the person who killed Klocek took her purse. The fact that the purse was never found does
not negate this inference. The evidence showed that the driver’s seat of Klocek’s car was set on
fire. This evidence supports an inference that the fire was started in an effort to conceal evidence
of the perpetrator’s guilt. It is reasonable to infer that the person who took the purse also would
have discarded it to prevent its discovery. The evidence was sufficient to enable the jury to find
beyond a reasonable doubt that Klocek was killed during the commission of a larceny.

Defendant primarily argues that the evidence was insufficient to prove his identity as the
killer. Identity is an essential element of every crime. People v Yost, 278 Mich App 341, 354;
7149 NW2d 753 (2008). Defendant concedes that Gardner’s testimony and the DNA analysis of
the Keviar glove support an inference that he was in Klocek’s vehicle. He argues, however, that
there was no evidence connecting him to the location of the homicide or the missing purse. He
asserts that his alleged presence in Klocek’s vehicle is insufficient to connect him to the location
of the murder and the discovery of Klocek’s body. We disagree.

Although the prosecutor could not account for the approximate eight-hour gap between
Gardner’s sighting of defendant with Klocek in her car and the discovery of Klocek’s body, a
reasonable trier of fact could have found that the circumstantial evidence established defendant’s
identity as the killer. The prosecutor introduced testimony that Klocek was protective of her
purse and kept it close to her, yet it was not with her when her body was discovered, nor was it
inside her vehicle. The evidence indicated that defendant was the last person known to have
contact with Klocek. Defendant was a stranger to Klocek, but Gardner’s testimony placed him
inside Klocek’s vehicle shortly after she left the Three Brothers Restaurant. Gardner’s testimony
that Klocek was driving slowly and that defendant appeared to be directing her where to drive
supported an inference that Klocek was not acting of her own volition when she was with
defendant, and that defendant’s presence in her vehicle was not consensual. Kiocek’s vehicle
was discovered in a commercial parking lot, but there was no evidence that anyone saw Klocek
alive after she was observed with defendant, or evidence that she attempted to contact the police
or a family member between the time she was seen with defendant in the afternoon on the day of

-9-
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.49 Filed 04/30/19 Page 49 of 55

her death and the discovery of her body later that night. Therefore, the jury could reasonably
reject any suggestion that Klocek parted from defendant in safety, only to have the additional
misfortune of falling victim to another person unconnected to defendant. Viewed in a light most
favorable to the prosecution, the evidence was sufficient to allow the jury to find beyond a
reasonable doubt that defendant was the person responsible for Klocek’s death.

VII. IDENTIFICATION TESTIMONY

Defendant next argues that the admission of Gardner’s identification testimony violated
his due process rights. Because defendant did not move to exclude Gardner’s identification
testimony before trial, or object to its admission at trial, this issue is unpreserved. Unpreserved
issues are reviewed for plain error affecting substantial rights. Carines, 460 Mich at 763-764.

To sustain a due process challenge based on an improper pretria! identification procedure,
the defendant must demonstrate that the “identification procedure was so suggestive in light of
the totality of the circumstances that it led to a substantial likelihood of misidentification.”
People v Kurylczyk, 443 Mich 289, 302; 505 NW2d 528 (1993). If a pretrial procedure was
impermissibly suggestive, testimony concerning that identification is inadmissible at trial, unless
an independent basis for the in-court identification can be established that is untainted by the
suggestive pretrial procedure. /d. at 303.

Defendant does not expressly argue that Gardner was exposed to an unfairly suggestive
pretrial identification procedure that unduly influenced her identification testimony. Rather,
defendant advances various reasons for why he believes Gardner’s identification testimony was
not credible, and thus insufficient to establish his identity as the perpetrator. Defendant
emphasizes that when Gardner was interviewed by the police in March 1999, she was shown a
composite sketch of a suspect in a series of purse-snatchings in Plymouth. Gardner stated that
the man she saw in Klocek’s vehicle resembled the Plymouth sketch. Defendant maintains that
the two sketches are not similar, and that Gardner’s statement regarding the similarity of the
Plymouth sketch should therefore be construed to mean that she could not have seen him in
Klocek’s car. Defendant emphasizes that Gardner failed to identify him at the 2012 preliminary
examination, but three years later made a positive identification. He contends that the positive
identification cannot be attributable to her memory, but instead must have come from seeing him
at prior hearings. He also contends that her description does not match his actual appearance,
specifically in regard to his complexion and eye color. Defendant further argues that the most
reliable procedure for testing Gardner’s identification would have been to compose a
photographic lineup using his 1999 Dearborn Heights mug shot, and that the failure to use this
procedure should have precluded Gardner's identification testimony at trial.

Defendant’s arguments relate to the credibility and reliability of Gardner’s identification
testimony, which were matters for the jury to decide. See Wolfe, 440 Mich at 514-515.
Defendant exercised the opportunity to thoroughly cross-examine Gardner on all aspects of her
identification. Defendant questioned Gardner about the length of time she drove in proximity to
Klocek’s car and the relative positions of her van and Klocek’s vehicle. He elicited Gardner's
admission that she “glanced” downward into Klocek’s car as she passed it on the left in her full-
size van. Defendant also questioned Gardner about her description of the man as having a light
complexion and light-colored eyes, and called the jury’s attention to defendant’s appearance.

-10-
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.50 Filed 04/30/19 Page 50 of 55

The jury viewed the Plymouth sketch and the sketch that was composed from Gardner’s
description, and had the opportunity to consider whether their similarities or dissimilarities
corroborated or undermined Gardner’s identification. It was up to the jury to assess the accuracy
of Gardner’s identification, and to determine whether Gardner’s testimony, in conjunction with
the evidence of the glove, defendant’s work and home locations, and the other evidence in the
case were sufficient to establish defendant’s identity as the perpetrator.

Defendant argues that, by the time of trial, Gardner was able to identify him only because
she had seen him at the previous preliminary examinations. Defendant maintains that Gardner’s
inability to identify him at the first preliminary examination established that her identification of
him at the third preliminary examination and at trial could only have been based on her
observation of defendant at the first preliminary examination. Contrary to what defendant
asserts, however, Gardner did not express an inability to identify him at the first preliminary
examination. Rather, she was never asked to identify him at that preliminary examination.

Although the photographic lineup procedure suggested by defendant may have been an
appropriate means of testing Gardner’s identification, the omission of this procedure does not
constitute a due process violation. The pertinent inquiry is whether, “in the light of the totality of
the circumstances,” the pretrial identification procedures “led to a substantial likelihood of
misidentification.” Kurylezyk, 443 Mich at 302. Defendant fails to satisfy this threshold. The
failure to conduct a photographic lineup does not constitute a plain error affecting defendant's
substantial rights.

VIII. INEFFECTIVE ASSISTANCE OF COUNSEL

Defendant also argues that a new trial is necessary because he was denied the effective
assistance of counsel. Although defendant moved in the trial court fot a Ginther hearing, the
trial court denied the motion, concluding that an evidentiary hearing was not necessary.
Accordingly, our review of this issue “is limited to mistakes apparent on the record.” People v
Payne, 285 Mich App 181, 188; 774 NW2d 714 (2009).

“Effective assistance of counsel is presumed, and the defendant bears a heavy burden of
proving otherwise.” People v Lockett, 295 Mich App 165, 187; 814 NW2d 295 (2012). “To
demonstrate ineffective assistance of counsel, a defendant must show that his or her attorney’s
performance fell below an objective standard of reasonableness under prevailing professional
norms and that this performance caused him or her prejudice.” People v Nix, 301 Mich App 195,
207; 836 NW2d 224 (2013) (citation omitted). “This Court does not second-guess counsel on
matters of trial strategy, nor does it assess counsel’s competence with the benefit of hindsight.
People v Russell, 297 Mich App 707, 716, 825 NW2d 623 (2012). Defendant has the burden of
establishing the factual predicate of his claim of ineffective assistance of counsel. People v
Hoag, 460 Mich 1, 6; 594 NW2d 57 (1999).

Defendant argues that defense counsel was ineffective for failing to adequately cross-
examine witnesses, and failing to present or elicit exculpatory evidence. “Decisions regarding
whether to call or question witnesses are presumed to be matters of trial strategy.” Russell, 297
Mich App at 716. “[F]ailure to call witnesses only constitutes ineffective assistance of counsel if
it deprives the defendant of a substantial defense.” Id. (quotation marks and citation omitted).

-ll-
 

Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.51 Filed 04/30/19 Page 51 of 55

Defendant argues that defense counsel was ineffective for failing to cross-examine
witnesses regarding irregularities in the documentation for the Kevlar glove obtained from
Klocek’s vehicle. Defendant contends that “there was actually no glove discovered with Ms.
Klocek’s vehicle in March of 1999,” but trial counsel failed to pursue this exculpatory theory to
defendant’s advantage. The glove was listed and described in Officer Babcock’s report, dated
March 8, 1999. According to defendant, irregularities in the glove’s paper trail diminished the
glove’s evidentiary value, but trial counsel failed to adequately pursue this theory. Although
defendant correctly notes that the glove was the only item of evidence that objectively associated
him with the victim’s vehicle, he overestimates the potential to diminish the glove’s evidentiary
value. Trial counsel did, in fact, attempt to cast doubt on the glove’s provenance, and defendant
has not demonstrated that counsel’s attack on this evidence was prejudicially deficient.

Officer Babcock testified on direct examination that his entry of the “3-8-10” date in his
report was a typographical error. He also stated that he was uncertain which side of the glove
was the palm side, which explained his mistake in describing the glove as left-handed. The
prosecutor evidently anticipated that Babcock’s errors potentially detracted from the persuasive
value of this evidence, and thus elicited Babcock’s explanations on direct examination.
Defendant contends that defense counsel failed to pursue “any alternate theory” regarding the
glove, but he fails to offer a specific and plausible alternate theory. Defendant also criticizes
counsel for failing to cross-examine Babcock regarding his “carelessness” with evidence and
“the potential for tampering” the report. But the prosecutor had already elicited testimony
regarding his errors on direct examination; thus, defendant has not overcome the presumption
that defense counsel’s failure to further pursue the matters on cross-examination was objectively
reasonable, or shown that he was deprived of a substantial defense.

Officer Ellis explained on direct examination that he did not submit the glove for DNA
analysis in 1999 because at that time the crime lab would not conduct DNA analysis of evidence
without a suspect. On cross-examination, defense counsel elicited Ellis’s admission that he
submitted fingernail clippings and tape kit evidence for DNA analysis, despite not having a
suspect. Defense counsel thus elicited testimony to support an inference that Ellis did not have a
legitimate reason for not requesting DNA analysis of the glove. There is no basis for inferring
that defense counsel overlooked opportunities to cross-examine Ellis in support of the defense
theory.

Defendant also argues that defense counsel was ineffective for failing to cross-examine
prosecution witnesses or introduce evidence that the police had investigated other suspects in
relation to Klocek’s murder. There is no basis for inferring that any of the witnesses could have
provided a substantial defense. Defendant relies on information from police documents prepared
in 1999. There is no evidence regarding these persons’ availability to testify at trial, or
indicating what information they could have given at the time of defendant’s trial. Accordingly,
the record does not support a finding that defense counsel’s failure to call these witnesses was
objectively unreasonable, or that calling the witnesses would have led to a more favorable
outcome for defendant.

Defendant asserts that defense counsel failed to cross-examine witnesses to rebut

evidence that he worked and resided near the Three Brothers Restaurant. However, defendant
has not made an offer of proof disputing the prosecutor’s evidence regarding the location of his

-12-
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.52 Filed 04/30/19 Page 52 of 55

home and workplace on March 2, 1999. Dek

this claim precludes relic See Hoa. 460 Miche S failure to establish the factual predicate for

necessary to develop an evidenti
ary record to su is claj i i
counsel. Defendant does not identify any relevant dene old Be devotee oF

evidentiary hear; ; ant evidence that could be develo

additional. wi nese mas not submitted any affidavits or other evidence to demontate

assistance of cou LA ordi evant evidence in Support of his claim of ineffective
nsel, ecording] ; .

Ginther he aring. ty, we deny defendant’s request to remand this case for a

IX. MOTION FOR NEW TRIAL

Defendant argues that he Should be granted a new tri “ i
reasons,” his conviction resulted in a miscarriage of justice, “This stewren nl reich eae a
vea® error theory. “The cumulative effect of several errors can constitute sufficient
P ei Ice to warrant reversal even when any one of the errors alone would not merit reversal.”

cople v Dobek, 274 Mich App 58, 106; 732 NW2d 546 (2007). “This Court reviews a
cumulative-error argument to determine if the combination of alleged errors denied the defendant
a fair trial.” People y Hill, 257 Mich App 126, 152; 667 NW2d 78 (2003). Defendant has failed

to establish any of his individual claims of error. Moreover, the only matters asserted by

defendant that could reasonably have a cumulative prejudicial effect are Gardner's identification
testimony and the Kevlar glove. These evidentiary items jointly established defendant’s identity
as the perpetrator. However, defendant has not established that either item was crroncously

admitted,

Defendant also complains that he was convicted on the basis of circumstantial evidence,
and inferences that he contends are not reasonable. This argument attacks the weight of the
evidence. A new trial may be granted if a jury’s verdict is against the great weight of the
evidence. People v Herbert, 444 Mich 466, 475; 511 NW2d 654 (1993), overruled in part on
other grounds in People v Lemmon, 456 Mich 625, 627: 576 NW2d 129 (1998). The test for
whether a verdict was contrary to the great weight of the evidence is “whether the evidence
preponderates so heavily against the verdict that it would be a miscarriage of justice to allow the

verdict to stand.” McCray, 245 Mich App at 637.

Generally, “conflicting testimony or a question as to the credibility of a witness are not
sufficient grounds for granting a new trial.” People v Bosca, 310 Mich App 1, 13; 871 NW2d
307 (2015), quoting Lemmon, 456 Mich at 643. Exceptional circumstances are required for a
new trial to be granted based on witness credibility. Exceptional circumstances include
testimony that contradicts “indisputable physical facts or laws,” or that is “so inherently
implausible that it could not be believed by a reasonable juror,” or that was “seriously impeached
in a case that marked by uncertainties and discrepancies.” Bosca, 310 Mich App at 13, quoting
People v Galloway, 307 Mich App 151, 167; 858 NW2d 520 (2014) (quotation marks omitted),

-13-
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.53 Filed 04/30/19 Page 53 of 55

rev'd in part on other grounds 498 Mich 902 (2015). Defendant questions the credibility of
Gardner’s identification testimony, but does not identify any exceptional circumstances that
would allow a court to substitute its view of her credibility for that of the jury. Moreover,
Gardner’s identification testimony was corroborated by the DNA evidence in the Kevlar glove.
Accordingly, the jury’s verdict is not against the great weight of the evidence. Thus, the trial
court did not abuse its discretion in denying defendant’s motion for a new trial.

Affirmed.

/s/ Karen M, Fort Hood
/s/ Mark J. Cavanagh
/s/ Amy Ronayne Krause

-14-

 
how iv Gaise@.2:19-0vue44272-GAD-EAS ECF No. 1, PagelD.54 Filed 04/30/19 Page 54 of 55

ae DD
Ne Ea AL. VAG ne | pe
Ht 5
es ts Paice GbAace d * hess aN oe

Logs « . vd
PTE OTEN Oa et de. (Ff a

en

ECELVE

BGS
| APR 30 2019
CLERK'S OFFICE oes . tat
ILS. DISTRICT COURT Cayeree Gy. Tae Cheek.

Cee ay Shi XY PS eb Cat,

joe wa . re ; me :
3 “i be LLG ny eis Pyaa be Nake ay it nae.
} : Y eta.

a

ff Pe 4
SEE bow; , RAP OHLGAD CPR wC, .

cl

ijl jhdi iii
adPeyela flat filthy
Hou PH OB

 

 
Case 2:19-cv-11272-GAD-EAS ECF No. 1, PagelD.55 Filed 04/30/19 Page 55 of 55
CIVIL COVER SHEET FOR PRISONER CASES

 

 

 

Case No. _19-11272 Judge: _Gershwin A. Drain Magistrate Judge: _ Elizabeth A. Stafford
Name of 1* Listed Plaintiff/Petitioner: Name of 1" Listed Defendant/Respondent:
NOSAKHARE ONUMONU JOHN DAVIDS

Inmate Number: 303121 Additional Information:

 

Plaintiff/Petitioner’s Attorney and Address Information:

 

Correctional Facility:
lonia Maximum Correctional Facility
1576 W. Bluewater Highway

 

 

 

 

lonia, Mi 48846
IONIA COUNTY
BASIS OF JURISDICTION ORIGIN
C 2 U.S. Government Defendant EE 1 Original Proceeding
kK 3 Federal Question C 5 Transferred from Another District Court
Cl Other:
NATURE OF SUIT
& 530 Habeas Corpus
Pr 540 Mandamus FEE STATUS
I” 550 Civil Rights {" IFP in Forma Pauperis
C 555 Prison Conditions & PD Paid

 

PURSUANT TO LOCAL RULE 83.11

1. Is this a case that has been previously dismissed?

 

 

i Yes x No
> If yes, give the following information:
Court:
Case No:
Judge:

 

2. Other than stated above, are there any pending or previously discontinued or dismissed companion cases in this or any
other court, including state court? (Companion cases are matters in which it appears substantially similar evidence will
be offered or the same or related parties are present and the cases arise out of the same transaction or occurrence.)

 

 

xX Yes — No
> If yes, give the following information:
Court: USDC - EASTERN DISTRICT OF MICHIGAN
Case No:  19-10438
Judge: BERNARD A. FRIEDMAN

 

MIED (Rev. 07/06) Civil Cover Sheet for Prisoner Cases
